 DI)CISIONS ()F NATIONAI. IA()BOR RELATIONS BO()AR)Eastern Maine Medical Center and Maine StateNurses AssociationEastern Maine Medical Center and Catherine M.Leavitt, Petitioner, and Maine State Nurses As-sociation. Cases -CA- 13570 and I-RI)-888November 10, 1980DECISION AND ORDERI3 CIAIRMNAN I \NNIN(; ANI) MIMn113IRSJl NKINS ANI) PINI 0()On October 26, 1978, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The ChargingParty, herein called MSNA or the Union, filed ananswer to Respondent's exceptions, along with asupporting brief, and Respondent filed a responseto the Charging arty's answering brief.'Subsequently, on June 21, 1979, the 3Board issuedan "Order Remanding Proceeding for FurtherHearing" for the purpose of adducing evidence asto whether or not the Maine State Nurses Associ-ation is disqualified by virtue of a conflict of inter-est from representing Respondent's employees. TheBoard deferred decision on all other issues pendingresolution of that matter. The General Counselthen filed a motion for reconsideration with theBoard, contending that the Order Remanding Pro-ceeding for Further Hearing was unnecessary be-cause all the material evidence regarding the dis-qualification issue was contained in the record asmade. On August 20, 1979, the Board issued anorder denying the General Counsel's motion, andfurther hearings were thereafter held before theAdministrative Law Judge. On February 25, 1980,Administrative Law Judge Giannasi issued the at-tached Supplemental Decision in which he found,inter alia, that MSNA is not disqualified from serv-ing as bargaining representative of Respondent'sRexpolndelt filed a motion to trike the Charging ;larty's ansller toits exceptions. contending that the aller raised issues il o dealt itih iRespondent's exceptions and I tact contituted iiew exceplions whichwere nioi tiimely filed under Sec 102 46 of the Bloard', Rules and Regula-lions Series , i.s amerncded ()tl Janluary 22, 1979, lie oard advised Re-spondenl that it would not rule oll its moliltiol to strike at thait tile, butset a due ate filr rreceipl of Responldent' respolse to the ChargingParly's answer. Respiondent oil Janllary 29, 1q979 filed a; documenl t stlcdas "Answering Brief to l- xceptiols oif Maine Stall Nilse Asocilionl We have revicwed thie Charging Party's alrlwecr I1l light ol' Respondent'sexceptton aid ote that the asvcr deals exclusivtly with rltedial aspects of the Adrillistralive I ;l.a Judge's reconnl ieded ()rder to all iwhich Respondent has excepted While it is true that the ( h;largig ';larturges that additionllal remedies not rcelrrlncldd tile AdlllitrlttraticI.aw Judge are alo arratited, we doi not finld Its ulggestiiln of' urthcrremedial rmeasures in resplonse toi Reptnlldetlt's exceptions regardingthose proisions recommended hby tlile Admniristratix I lxI Judge jlustif,sIriking he eire answer, partlcularly inl iew oIf Ihe flct that Rcpotnlldclt was afforded an lopportluity io a did lile a rexplose ith respecl tothose iues Accordingly, Respoindent's motionl to strike is dctiecd253 NLRB No. 24employees. Respondent filed timely exceptions tothe Supplemental Decision, along with a support-ing brief, and the General Counsel filed a brief insupport of the Administrative Law Judge's Supple-mental Decision. The Charging Party filed a briefin answer to the Respondent's exceptions.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings,2findings, and conclusions of the Adminis-trative Law Judge in his Supplemental Decision.The 13oard has also considered the record and theattached Decision issued by the AdministrativeI aw Judge on October 26, 1978, in light of the ex-ceptions and briefst and has decided to affirm therulings, findings,4and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder, as modified herein.1. The Administrative Law Judge found that Re-spondent's no-solicitation rule is overly broad, andthus violated Section 8(a)(l) of the Act. That rule,as revised and distributed on October 1, 1975, afterMSNA's organizing campaign began,5is extant intwo versions. In a memorandum from Respondent'sexecutive director addressed to all EMMC (East-2 ReKpiIlttic rqj11les ill t cxceptlTIx to tle Sitpjiluppleriill I)ecisiiotlthal thie hiarrd r le IIt llmotiln t correct traiscript rrors Thatotit It[i altS1 filed wilh lti Adiiiitrall c I ax Judge, but ot ruled upiltlin t'i ihxt .iu ' lf iiectill h> tie (icnral Cutinel ior the ('hargingl'rtl .c litebhk gialllt RiisptlrLIet'x tilll t correct transcript errrslit s ding. xx lJL' ta t i le l ' thex , laige, iff'ects tie rexslt ItI lilcecllt' () )C cetili I II. 11 7, Rpilldentt iled a illlil ior special LalcitI file ;a u pll l'trtitll bl hlet .tiCrIllrng tilt' "n'-sollitation rule" isueraise h Iit xceptiolls i Ihe Atidnlitislritic I ;iw Judge's I)ecisioln/ illlightl il recent dcisiions ti tile Supremire 'lourt i' the Uniltcd States I he(itteral ('lounstel f ied a llotilOl Ilpl poiti li t i Rcporlldlclt's nilotiol'Ihe Board o1 Ju;lr 2 ltlS(,. ISsued lanl rder gratinlg Responldent'sitiltlio Respondent thereafter iled .a supplemtniltal brief on the rno-sollici-taltoi rule isue, rltd the General ounsel filed a brief' il oppositio toRespolndeils supplemenital brief I its supplemential brief. Respondentrequested that tle ard rentand the prolceeding fir urther hcarrig rela-ti've I it, Irt o xolcitatiotl rule Ihat rcquest is hercby deied, iannuch asthe present record co italis suffictent ex idence for resolutioni of that ssueI hre Administrative I.aw Juldge fud i his Ilriginal Decisionl thatResporldtlt, h virIuc of its long period ft' actual hargainring with MSNAduring wric i raiscd no questill regarding MSNA's cmpelcnc Io represent its employes, 'aixed r s cstopped frorllr asserting in theunrfair labor practice tage of this priceeding anrl right it r haiy t hadtio objclt to tIhc corrpctcrlce of MSNA a hargaining agell Suhbsequent tothe issuance of the Admirnitrati e aw Judg e' I)cision, the Boardissued its decition il S.'err Ii'ita lospilita. In-., 241 NIRH 63tl i I97).arnd remanded thc I nstant proceedirig fir further hearing i light o thceIBoard's I)ecisionr ili that case Irl iew of the Administrative I.av JudgeXcoinclusoI i his Spplemenial Decision. hich we adopt, that MSNA isnot dlsqulilfd frotli representing Respolldent's enlploec.% we d riotfild it 11ccesitr I,) pass oit his iriginal waiecr flildligAr ealrher rle. xwhicch the 1975 rI-eiihll replaced. ltated( fanlu i iiSr,Callvasing or solicillng of any kind i prohibhited ithil the cldical('rlter aliig crrIpllyecs alnd patients withotul advallce aulhorizationfruirt the ectcutive director Irtarics of this naturc should he re-ferred to the tx'cutixe dirictiir224 EASTERN MAINE MEDICAL CENTI Rern Maine Medical Center) employees, dated Octo-ber 1, 1975, the revised rule is stated as follows:No employee shall solicit for any purpose onproperty of the Eastern Maine Medical Centerduring working time, exclusive of break timein non-work areas. The distribution of materi-als for any purpose is prohibited in workingareas, even during nonworking hours. Anyperson not an employee of the Eastern MaineMedical Center is prohibited from entering thepremises to solicit or distribute at any timeunless with permission. Instances of this natureshall be referred to the office of the ExecutiveDirector.An EMMC interdepartmental directive also datedOctober 1, 1975, and addressed to all medicalcenter personnel from Respondent's director ofpersonnel services, restates the rule, but substitutesthe term "break areas" for "non-work areas" in thefirst sentence of the rule. Further, in Respondent's"Weekly Bulletin" of October 1, 1975, hospital em-ployees were advised by Respondent as follows:Solicitation rules are now clarified for employ-ees. (There is a flat prohibition for non-em-ployees.) Employees may not solicit for anypurpose during working time nor distributematerials in working areas even during non-working time. Employee solicitation duringbreak time, in break areas, is permissible. Therule is being posted on the bulletin boards andwill be included in the regular updating of thepersonnel handbook. What about the UnitedFund?-it's the traditional exception.Because the rule (1) prohibits lawful nonwork-time solicitation in work areas which are not imme-diate patient care areas, and (2) prohibits solicita-tion at times other than breaktime, such as lunch orreasonable periods before and after work in permis-sible areas, the Administrative Law Judge conclud-ed that it is broader than permissible under Boardlaw and, at the very least, is ambiguous. Relyingon the general principle that any ambiguity in astatement is construed against the party promulgat-ing it, he found the rule overly broad in that it maybe construed to limit impermissibly union solicita-tion both in terms of locations within the hospitalwhere solicitation would be permitted and of timesduring which employees might properly solicittheir coworkers.The Administrative Law Judge found a furtherviolation of Section 8(a)(l) of the Act through Re-spondent's application of its no-solicitation rule toprohibit solicitation in a second-floor hospital lobbyfrom which it expelled two off-duty nurses whowere soliciting employees to sign union member-ship cards and dues withholding forms on March10, 1977. Nurses Mclnnis and Rose had, earlier inthe day, been soliciting in the hospital's public cafe-teria, and had returned in midafternoon to solicitnurses coming on and going off duty when theywere requested by Respondent's director of person-nel to leave the premises.In concluding that Respondent's no-solicitationrule was unlawful, the Administrative Law Judgerelied upon the Board's Decision in St. John's Io.s-pital and School of Nursing. Inc., 222 NLRB 1150(1976), as providing the applicable standard forlawful limitation of union solicitation in hospitals.The Administrative Law Judge stated the control-ling principles as follows:With respect to hospitals, the Board rule isthat, while a hospital may lawfully ban em-ployee solicitation and distribution, evenduring nonworking time in immediate patientcare areas-such as the patients' rooms, oper-ating rooms, and places where patients receivetreatment-a ban on that activity in otherareas to which patients and visitors haveaccess is invalid absent a showing by the hos-pital that such a ban is necessary to avoid adisruption of patient care.The Administrative Law Judge also noted theopinion of the Supreme Court in Beth Israel Hospi-tal v. .L.R.B., 437 U.S. 483 (1978), wherein theCourt affirmed the Board's holding that Beth IsraelHospital interfered with employee rights protectedby Section 7 of the Act by enforcing a rule thatprohibited soliciting union support and distributingunion literature during nonworking time in the hos-pital's cafeteria and coffee shop. The Court statedin that case:7We therefore hold that the Board's general ap-proach of requiring health-care facilities topermit employee solicitation and distributionduring nonworking time in nonworking areas,where the facility has not justified the prohibi-tions as necessary to avoid disruption ofhealth-care operations or disturbance of pa-tients, is consistent with the Act.Thus, the Supreme Court in Beth Israel approvedthe Board's fashioning and application of a pre-sumption that employer rules which prohibit em-ployee solicitation in health care facilities in areast" Che calfclcria i, also located on the ccornld flor of the hospital, ands usled h emplo>ees and members of the puhlic. a, v cll as b amhul;l-Ior patirnts he h ilurSC. , who were off dut at that time also. soliciledemploees li the caetlcria fi r approximatelk I hour on the nmorning ofM1.arch 10, 1'77. ilhoul interfrlnc h5Respondcntvd Iat 07 I)2FCISIONS OF NA IONAL LABOR RELATIONS BOARDother than immediate patient care areas are invalid,rejecting Beth Israel's argument that the Board'suse of such a presumption was inconsistent withthe legislative intent underlying extension of theAct to nonprofit health care institutions.Subsequent to issuance of the AdministrativeLaw Judge's Decision, the Supreme Court handeddown its opinion in NV.L.R.B. v. Baptist Hospital,Inc., 442 U.S. 773 (1979), in which it further dis-cussed union solicitation in health care institu-tions.8In Baptist, the Court cautioned the Board totake into account the medical practices and meth-ods of treatment incident to the delivery of patientcare services in a modern hospital in presumingthat employee solicitation on nonworktime andoutside of immediate patient care areas does notdisrupt patient care or disturb patients and maytherefore not lawfully be forbidden.9The Courtalso suggested that, in reviewing the scope and ap-plication of its presumption, the Board bear inmind that patient care areas may vary dependingupon the circumstances of the particular institutioninvolved."' The Supreme Court held in Baptist thatthe Board lacked substantial evidence in the recordto support its order forbidding any prohibition onsolicitation in the corridors and sitting rooms onfloors of the hospital housing either patients' roomsor operating and therapy rooms, but that the evi-dence supplied by the hospital with regard to theapplication of its ban on solicitation in the cafete-ria, gift shop, and lobbies on the first floor of thehospital was insufficient to rebut the Board's pre-sumption of the ban's invalidity in those areas. TheCourt observed that Baptist's vice president forpersonnel services and its chief of medical staff hadtestified that at least some kinds of solicitation inpublic areas such as the cafeteria would be unlikelyI On October 3). 1978. the Supreme Court also issued a decision inBalor U(niverty Medicui Center N .L R.B., 439 U.S 9 in which itdenied the Board's ptition foir certiorari as to a portion of a decision ofthe United States Court of Appeals for the District of Columbia Circu!,578 F 2d 351 (1978) denying enforcement of a Board order forhiddingapphcation of a no-solicitatiot rule to that hospital's corridors, but grant-ed the petitl(ln fior certiorari and acated the judgnllt of the court ofappeals insofar as it denied enforcement cof the Board's order requiringthe hospital ntot to apply its no-solicitation rule to its cafeteria Finding itsowin decision in Bilh Isruel luospill. supra, relevant to tIhe cafeteria issue,the Supreme Court remanded the case to the court if appeals for recoln-sideration in light f that case. The Court of Appeals for the District ifColumbia Circuit thereafter remanded the case to the Board for consider-ation in light of the Supreme Court's Beth Israel decision and the court ofappeals' decision on remand (593 Fd 1290 (1979)). The Board on Fichru-ary 22, 1980, issued a Supplemental )cecision and Order, 247 NLRB No178, reaffirming its previous finding that the respondent violated Sec.8(a)(1) f the Act hb maintaining an ot erl broad no-solicitation, n-disIributioin rule il the cafeteria and ending areas at thlie ay or Univers isMedical CenterThe Ciourt noted that the Board's presunmptionl does no more thanplace on the hospital the burden of proving, with respect to areas toswhich it applies, that union solicitation may adversely affect paltieits Idat 781"' Id. at fn Ihto have a significant adverse impact on patients orpatient care. After reviewing the facts of the instant case inlight of the cases discussed above, we conclude, inagreement with the Administrative Law Judge,that Respondent's no-solicitation rule is overlybroad both on its face and as applied to prohibit so-licitation in the lobby at issue in this case. With re-spect to the rule's being overly broad as promul-gated we, like the Administrative Law Judge, findthat the rule does not conform to our requirementthat Respondent's ban on employee solicitation onnonworktime be limited to immediate patient careareas. It is, therefore, presumptively invalid. Norhas Respondent established that union solicitationin working areas of the hospital which are not im-mediate patient care areas would either disrupt pa-tient care or disturb patients. Accordingly, weaffirm the Administrative Law Judge's finding thatRespondent's no-solicitation rule is overly broadand thus violates Section 8(a)(1) of the Act.'2With respect to Respondent's application of itsno-solicitation rule to its second-floor waitinglobby, from which it expelled two employees whowere soliciting other employees to sign union mem-bership cards and dues withholding forms, we find,also in agreement with the Administrative LawJudge, that Respondent's prohibition of solicitationin the lobby in question unlawfully interfered withthe employees' exercise of their Section 7 rights.The facts, as fully set forth in the AdministrativeLaw Judge's Decision, indicate that off-duty nursesMcInnis and Rose were situated in a large waitingarea or lobby on the second floor of the hospitalwhen prevented from engaging in solicitation byRespondent. The lobby is open to the generalpublic, and is adjacent to hospital conferencerooms, the medical library, the cafeteria, and thesurgery waiting room. The hospital public cafeteriaopens directly into the lobby. The lobby is used bypeople on breaks from the conference rooms, bynurses who congregate in this area prior to the be-ginning of their shifts while waiting to punch thetimeclock located off the lobby, and by personsawaiting news about patients undergoing surgerywhen there is an overflow from the adjacent sur-gery waiting room, as well as by persons waitingfor out-patients or people that have transported pa-tients to the hospital.Elaine Thompson, an employee of Respondentwho is secretary to the hospital chaplain, testifiedId. at 786.( Because the Administrative L.as Judge's recommended Order affir-mativcly requiring the rescission of the unlawful rule contains an inadver-tent or typographical error. we shall modify that portiun of his recom-mended Order.226h EASTERN MAINE MEDICAL CENTERextensively regarding the daily use of the lobby.Thompson has a desk at one end of the lobby and,during her 8 a.m. to 4:30 p.m. shift, Mondaythrough Friday, acts as liaison between friends andrelatives of patients undergoing surgery and per-sonnel in the hospital operating rooms. Thompsonis in contact with the operating room secretary,who lets her know when a patient is out of sur-gery, and she passes this information along to indi-viduals awaiting news of that patient. The surgerywaiting room is alw used by physicians to conferwith those awaiting news of the results of surgery.However, even if the lobby is being used as anoverflow area, the physician takes those withwhom he is conferring about a serious problem as aresult of surgery into the surgery waiting room tospeak with them, rather than discussing the matterin the lobby area. Thompson's testimony indicatesthat persons using the lobby sit, talk, smoke, eveneat. A patient care area is located approximately 200feet from the lobby, separated by a corridor.Thompson, who testified regarding her daily obser-vation of the lobby's uses, mentioned patient use ofthe lobby at only one point. Specifically, as Re-spondent's witness on direct examination, she testi-fied in relevant part:Q. What is it [the lobby area] used for?A. A lobby, it is a place for people to wait.Q. What are they waiting for?A. Sometimes to get into the conferencerooms. Some people are waiting for patients orout-patient service, rather than wait down-stairs. That is about it. Sometimes we have anoverflow from the surgery waiting room.Other than the above-quoted reference, the recordis devoid of any indication that patients use thelobby for any reason. It would thus appear that Re-spondent is not justified in prohibiting solicitationin this lobby as "necessary to avoid disruption ofhealth-care operations or disturbance of pa-tients."' 14Respondent asserts in its supplemental brief onthe no-solicitation rule issue that its ban on solicita-tion in the lobby is valid because members of a pa-tient's family who are in an anxious state awaitingsurgery results are deserving of greater protectionthan the general public. Respondent urges thatviews expressed by the Supreme Court in .:L.R.B.I:' Subsequent to the incident at issue herein, Respondent has prohihl-ed eating ill the lohhb coatrootm area Wshich as, prior to that prhhihl-lion, commonly used hy some hospital staff employees to use the ele-phone and eat snacks he coalroonm has since een c,nserted into alloffice4 ..R B s Ba liw Iloprut/ l. r. ru al 77': Beth EIracl lsirualsv' I. R .upr a )v. Baptist Hospital, Inc., supra, lend support to itsposition, and suggests that the Supreme Court inBaptist even equates the need for protection of thepatient's family from union solicitation with theneed for protection of the patient himself. 15The General Counsel, however, argues that Re-spondent is attempting to extend the protection af-forded by the Board and courts to patients to thefamilies of patients, but at the expense of the em-ployees' legitimate solicitation rights. He assertsthat Respondent's reliance upon those SupremeCourt decisions cited as supporting its position ismisplaced, and that those cases do not indicate thatthe cloak of protection demanded by the welfare ofthe patient should be transferred to the patient'srelatives and friends. The General Counsel furthercontends that patient care areas, wherein no solici-tation can take place, must be directly connectedwith patient care and directly involve patients.Equating the friends and relatives of patients withpatients themselves, argues the General Counsel, isnot only beyond the scope of legitimate concernfor patients, but the acceptance of such an equationwould place the entire hospital out of bounds interms of solicitation because relatives and friends ofpatients are everywhere in a hospital. We findmerit in the General Counsel's argument.In considering the employees' Section 7 rights toengage in union solicitation with reference to anypotential impact which these activities may haveon the well-being of patients in health care institu-tions, we are of course mindful of views expressedby the Supreme Court in cases cited by the partiesherein. Thus, we have carefully reviewed therecord in this case in light of, inter alia, opinions ofthe Court in Beth Israel Hospital v. L. R. B., supra,Baylor University Medical Center v. N L. R. B., upra,and VN.L.R.B. v. Baptist Hospital. Inc., supra. Weare not persuaded, however, that the special con-cern for patient welfare expressed in those opin-ions, and which we share with the Court, compelsthat a similar protection from organizational solici-tation be afforded members of the public who arenot themselves patients in the hospital environ-ment. As noted supra, the lobby at issue in this caseis used primarily by the general public, rather thanby patients of the hospital. Nor does Respondentclaim in its supplemental brief that the lobby is apatient care area or that any aspect of patient treat-ment is administered there; instead, Respondentseeks to introduce evidence regarding the use towhich the lobby is put by visitors and families of' In support f this assertion,. Respondent quoles from the concurringopinion f Jstice lackmun ill Beth Isrcetl ltospita \ L.R R. supra atS0'). as quoted h5the majoritN in .' 1. R B s fluaptit lopiutl. In .upruat f 12227 DECISIONS OF NATIONAL AfiOR REL ATIONS 13()ARDpatients, as well as alternative areas and means ofsolicitation available to the Union.16Having re-viewed the evidence with respect to this lobby, fo-cusing particularly upon the delivery of health careservices at EMMC as that may involve the lobbyarea at issue, we conclude that union solicitation inthis lobby will not adversely affect patient care ordisturb patients. Accordingly, we affirm the Ad-ministrative Law Judge's finding that Respondent'sinterference with off-duty employees engaging inunion solicitation in this lobby violated Section8(a)(l) of the Act.Inasmuch as we agree with the AdministrativeLaw Judge, for the reasons fully stated by him,that Respondent has committed unfair labor prac-tices in violation of Section 8(a)(l), (3), and (5) ofthe Act, we shall adopt those portions of the Ad-ministrative Law Judge's recommended Order re-quiring Respondent to cease and desist from its un-lawful conduct and to take affirmative actions de-signed to restore the status quo ante adhering priorto Respondent's unlawful actions and to makewhole employees who suffered monetary losses asa result of those unfair labor practices. 7 We shallalso adopt the Administrative Law Judge's recom-mendation that the notices to employees requiredby that Order be mailed to the homes of all presentemployees and all those employed by Respondentsince March 1, 1977,t' whether in the bargainingunit or not. We find this requirement appropriate inview of Respondent's extensive violations, the evi-dence that its unlawful conduct was motivated inpart by a desire to squelch any unionization inorder to deter further organizational efforts withrespect to other hospital employees, and because ofthe passage of time since commencement of Re-spondent's unfair labor practices due to the pro-tracted nature of these proceedings. Our primaryconcern with regard to the posting and mailing ofnotices is that all employees potentially affected byRespondent's actions be apprised of the unlawfulnature of these acts and assured that they will notbe repeated.We shall not, however, adopt those additionalremedies recommended by the Administrative LawI6 Respondent in its brief identifies the cafeteria, timeclock areas, breakor lounge areas on patient floors, and exterior grounds as areas wv.here so-licitation was permitted. The General Counsel, in his brief in opposition.avers that Respondent's statement in this regard is not true, and that theno-solicitation rule was in fact enforced in such areas, claiminig that thefact that Mclnnis and Rose did solicit in the cafeteria without beingousted can only be attributed to Respondent's ignorance of their activi-ties. Assuming, urguendo, the availability of these additional areas fitr so-licitation, e nonetheless cnclude that Resptttdent's ban o solicititionin the second floor public lobby is not justifieda See Ogle Protection Servcei, Inc. X183 NLR 6hX2 (1970).'" The first charge in this case was filed on September 1, 1977 SecI(b) of the Act therefore bars consideration as unfair labor practices ofany conduct occurring prior to March I, 1977Judge which would require Respondent to publishthe notices in a newspaper of general circulationand to post them for a -year period unless impasseor a contract is reached prior to that time, to bar-gain 15 hours per week in the presence of a repre-sentative from the Federal Mediation and Concilia-tion Service should the Union so request, to pre-pare written bargaining progress reports to be sub-mitted to the Regional Director for Region I peri-odically, and to reimburse the Union for any andall expenses incurred in bargaining with Respond-ent from March 1, 1977, until June 22, 1977, thedate on which bargaining ended. Respondent hasnot demonstrated that it has a proclivity to violatethe Act once its actions have been adjudicated un-lawful, and we do not find these further remediesappropriate in these circumstances. Accordingly,we shall modify the Administrative Law Judge'srecommended Order by deleting provisions relatingto these recommended requirements.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Eastern Maine Medical Center, Bangor, Maine, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraphs 2(c),(d), and (e):"(c) Rescind any rules restricting the areas andtimes in which employees may solicit on behalf oflabor organizations as they apply to times otherthan working time and to areas other than immedi-ate patient care areas; also rescind any no-accessrule insofar as it applies to off-duty employees andprohibits them from soliciting on behalf of labororganizations in the outside nonworking areas ofthe hospital premises."(d) Upon request, bargain collectively and ingood faith with MSNA as the exclusive bargainingrepresentative of the employees in the above-de-scribed unit."(e) Post at its hospital facilities in Bangor,Maine, copies of the attached notice marked "Ap-pendix." Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken228X IASITIRN NAINI NMEt)DICAI CTNTl FRby Respondent to insure that said notices are otaltered, defaced, or covered by any other material.Copies of said notice shall also be mailed to all eni-ployces on the payroll as of March 1, 1977, and toall present employees at their homes."2. Delete paragraphs 2(f) and (g) anid relctter thesubsequent paragraph accordingly.3. Substitute the attached notice for that of theAdministrative La\w Judge.APP lEND)IXNol Ict To EM ll OYI.it. SPOSItIt) BlY ORI)IR OFt Tit NA\IONAi LABOR R ..,vJ IONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WI. w.lll. NOI promulgate, maintain, or en-force any rule, regulation, or other prohibitionagainst employees who solicit on behalf of anylabor organization on our hospital premises inother than immediate patient care areas, duringemployees' nonworking time.Wi. Wiil. NT promulgate, maintain, or en-force any rule, regulation, or other prohibitionwhich prevents off-duty employees from dis-tributing or soliciting on behalf of any labororganization in the outside nonworking areasof the hospital premises.Wt! wiLt. NOT interrogate you regardingyour union sympathies.WIt witL. NOT withhold general wage in-creases which are otherwise due to employeesbecause they have chosen to bargain collec-tively through the Maine State Nurses' Associ-ation (MSNA) or any other labor organization.WL Wll NOT refuse to bargain in goodfaith with MSNA as the exclusive collective-bargaining representative of:All full-time and regular part-time generalduty nurses (staff RN's) employed by theEmployer ait its Bangor, Maine MedicalCenter locations, including nurse anesthetistsanid all instructors and assistant instructors atthe School of Nursing hut excluding em-ployee education instructors, supervisors, as-sistant supervisors, head nurses I and II,guards, all other supervisors as defined inthe Act, ad all other employees.WVI: il I. NOI make changes in wages,hours, and terms and conditions of employ-mnicnt in the above unit of employees withoutfirst notifying and consulting ith N;ISNA af'-fording it the opportunity to bargain aboutthese subjects.W. IV ll NOI interfere with restrain, orcoerce employees in the exercise of the rightsguaranteed them in Section 7 of the Act.WIE Will rescind any rules restricting theareas and times in which employees may solic-it on behalf of labor organizations as theyapply to times other than working time and toareas other than immediate patient care areas:also rescind any no-access rule insofar as it ap-plies to off-duty employees and prohibits themfrom soliciting on behalf of labor organizationsin the outside nonworking areas of the hospitalpremises.Wl wlit , upon request, recognize and bar-gain with the above-named labor organizationas the collective-bargaining representative ofthe employees in the unit described above re-specting rates of pay, wages, hours, or otherterms and conditions of employment and, if anunderstanding is reached, embody such under-standing in a signed agreement.Wicwiti. make whole all the bargainingunit employees affected for any loss of paythey may have suffered as a result of our dis-crimination in refusing to grant to them gener-al wage increases on and after about April 3,1977, to which they would have been entitledbut for their protected activity on behalf ofMSNA, plus interest.EASTEIRN MAINI MEI)ICAI CENTERDECISIONSIATHr MtiNT OF l'tl CASFRORI-Rr A. GIANNASI, Administrative Law Judge:This consolidated case was heard before me for 9 days inJanuary and May 1978 in Bangor. Maine.The representation case, Case ! RD-888, was initiatedby the filing of a petition to decertify the Maine StateNurses Association (referred to as MSNA or the Union)which had been certified by the Board as the exclusivebargaining representative for Respondent's nurses. Re-22) I)ICISI()NS OF NATI()NAL L.AI()OR REL.A'I)NS B()ARI)spondent and MSNA had been bargaining for a first col-lective-bargaining agreement. Pursuant to a Stipulationfor Certification up on Consent Election executed by theparties and approved by the Regional Director forRegion 1, an election was conducted on July 28, 1977.among Respondent's nurses in an agreed-upon appropri-ate unit.' MSNA lost the election but filed objections tothe election based on conduct of Respondent which it al-leged interfered with a free and fair election and re-quired that the election be set aside and a new one held.O()n September 28, 1977, the Regional Director issuel aReport on Objections in which he recommended that allof the objections but one be overruled and that one, ()b-jection 3 involving Respondent's no-solicitation rule, besustained. He therefore recommended that the electionbe set aside and a second election be directed. ()n Octo-ber 4, the Regional Director issued a SupplementalReport on Objections revoking the earlier report andstating that Objections 2, 4, and 5 raised issues of factand law best resolved by an evidentiary hearing. MSNAthereafter withdrew Objections 4 and 5.On October 28, 1977, the Regional Director issued acomplaint in Case -CA-1357() which he consolidatedwith the remaining issues in the representation case, Casel-RD-888. The complaint alleged that Respondent vio-lated Section 8(a)(1) of the Act by soliciting employeesto decertify MSNA, maintaining and enforcing unlawfulno-solicitation and no-access rules, and specifically inter-fering with legitimate union solicitation; Section 8(a)(3)and (1) of the Act by withholding, since April 177,wage increases from bargaining unit employees whilegranting them to nonunit employees; and Section 8(a)(5)and (1) of the Act by failing to bargain in good faithwith MSNA since August 25, 1976, and at all timesthereafter. 2Respondent filed an answer essentially denying thesubstantive allegations in the complaint.All parties filed proposed findings and conclusions andsupporting briefs which were received on or aboutAugust 16, 1978.Upon the entire record in this case, the briefs and con-tentions of the parties, and from my observation of thewitnesses and their demeanor, I hereby make the follow-ing:' he appropriate collective-bargaining unit, as set forth in the stipula-tlion, s:All full-time and regular part-time general duly nurses (staff RN5')employed by the Employer at its tiangor. Maine Medical Ceuiter lo-cations, including nurse anesthetists ad all insiruclors ad Asslstantinstructors at the School of Nursing but excluding employee educa-lion instructors, supervisors, assistant supervisors, head nurses I andIt, guards, and all other supervisors as defined in the Actl and allother employees.The Cieneral Counsel as permitted to amend the complaint at thehearing over the objection by Respondent to add a charge f unlawfulinterrogalion I also granted Respondent's motion to specify certain as-pects of the 8(a){5) allegatin f the complait. And I granted the iern-al Counsel's motion to amend the 8(a)(5) allegation by adding a genieralcharge that Respondenl's conduct was "calculated tlo undermine thestatus of the Unlilon as exclusive bargaining agent."FINI)INGS 01 FA( I1. tLUSINI.SS 01 RI SPONI)I-NIRespondent operates a nonproprietary hospital inBangor, Maine, where it provides medical and healthcare services. It receives from points outside Mainegoods valued annually in excess of $50()(XX) and anniuallreceives gross revenue in excess of' 25()}(XX) from the op-eration of its medical center. Accordingly, I find, as Re-spondent admits, that it is an eriployver engaged in corn-mrce within the meaning of Section 2(2). (, and 7) ofthe Act.1. Tl'1 I.AIlOR OR(ANIZA\ II()NThe complaint alleges that MSNA is a labor organiza-tion within the meaning of Section 2(5) of the Act whichreads as follows:The term "labor organization" means any organi-zation of any kind, or any agency or employee rep-resentation committee or plan, in which employeesparticipate and which exists for the purpose, inwhole or in part, of dealing with employers con-cerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work.Respondent denied this allegation stating, in its answer,that at its annual meeting in September 1977, MSNAvoted to discontinue serving in the capacity of a labororganization. In an amended answer filed on January 3.1978, Respondent added that MSNA was "incompetentto serve as exclusive bargaining representative for thenurses by virtue of the fact that the union nmembershipincludes large nunibers of supervisory personnel.N. L.R.B. v. Annupolis Emergenv ospital .Is ociation,561 F.2d 524 (4th Cir. 1977)."I reject Respondent's contentions and find that MSNAis a labor organization competent to represent the bar-gaining unit employees. MSNA was first certified by theBoard on May 26, 1976, as bargaining representative ofRespondent's nurses. It bargained with Respondent untilJune 1977. Respondent made no objection to the statusof MSNA as a labor organization during this period. Ac-cording to its bylaws, MSNA, through its Council onEconomic and General Welfare, directs a program fornurses "eligible for representation under ..Federallaws" and has the authority to execute collective-bar-gaining contracts. By virtue of this authority, the Coun-cil undertook various organizing campaigns, includingthe one involved at Respondent's facility.Evidence was adduced that, prior to the 1977 annualmeeting of MSNA, a resolution was prepared stating thatthe economic and general welfare program had causeddivisions among the membership. The resolution pro-posed that MSNA suspend its economic and general wel-fare activities for 1 year and that the "future direction ofEconomic and General Welfare will be determined bythe Board of Directors between conventions." The reso-lution was passed unanimously at the September 25,1977, meeting of MSNA. During the deliberations priorto the vote on the resolution, there was discussion and an23() EASTERN MAINE MEDICAL. C(ENTEIRunderstanding that the resolution did not apply to theMSNA activities at Respondent's facility. A this point.MSNA had filed objections to a decertification electionas well as charges of unfair lanor practices whichspawned this litigation. MSNA President Vera Gillis tes-tified that the membership understood that the MSNAwas legally and morally bound to fulfill its obligation tothe nurses it represented at Respondent. The minutes ofthe meeting confirmed that "the MSNA Board is legallybound to complete the activities at Bangor (EMMC) ifthese activities are reopened by a pending NLRB ruling.No new, activities may be initiated by the MSNA, G/WVCouncil." A few days after the meeting, Gillis added tothe resolution an explicit statement that:The intent of this resolution was not to withdrawfrom the ongoing activities at Eastern Maine Medi-cal Center but to halt any further action outsideEMMC for the time being without the knowledgeand consent of the Board of Directors.The resolution together with the explanatory note wassent to the parent American Nurses Association as re-quired by the resolution. At its November meeting theexecutive board affirmed a continued commitment to thereolution of the conflict at Respondent's facility.Based on the above, it is clear the MSNA did notcompletely vitiate its intent to act as a labor organizationand it expressly preserved any such responsibilities asmight flow from favorable resolution of the pendingissues before the National Labor Relations Board withrespect to Respondent's operations. Respondent's second argument is also without merit.MSNA was certified by the Board on May 26, 1976,after it had won a Board sponsored election. MSNA firststarted organizing Respondent's nurses in the spring of1975. At no time during the Board representation pro-ceeding did Respondent raise the contention that MSNAwas incompetent to act as bargaining representative al-though MSNA undoubtedly had as many supervisorymembers then as in January 1978. Nor did Respondentraise the issue in Case 1-RD-888 prior to the election orat any time before its amended answer to this proceedingwas filed in January 1978. Moreover, as shown, infra, inthis decision, Respondent negotiated with MSNAthroughout late 1976 and half of 1977 as if it were "com-petent" to bargain for the nurses. In these circumstances,I find and conclude that Respondent has waived or is es-topped from now asserting any right it may have had toobject to the competence of MSNA as bargaining agentbecause it admits supervisors to general membership.Respondent's argument also fails as a matter of sub-stance. Although MSNA admits supervisors to generalmembership and two supervisors serve on its executiveboard Respondent conceded that none of its supervisorsa It is doubly ironic that Respondent seeks to a ail itself of this issue.Aside from being excepted from the resolution, Respondent, by its cron-duct, caused the MSNA disenchantment with further organizing and bar-gaining actistles. In her report in support of the resolution at the Sep-tember convllienion to suspend council activity. the chairperson of the('ouncit stated that the financial drain and use of staff time caused by thebargaining slith Respondent ere major factors for the resolution. Shealso pointed io the results of the decertificatlon election.are officers of MSNA and it has not submitted evidencethat its supervisors were members in significant numbers.The Board has held that, absent significant participationby an employer's own supervisors in a bargaining agent'saffairs, there does not exist a sufficient supervisory taintto render a union incompetent to serve as bargainingagent. Oak Ridge ospital (/f the Unitd MethodistChurch, 220 NLRB 49 (1975); ('arl Cihnic Association,192 NLRB 512. fn. 5 (1971). In any event, the economicand general welfare program of MSNA-the collective-bargaining arm of MSNA-is limited only to nurses "eli-gible for representation" under Federal law. There is noevidence that this eligibility requirement was not en-forced. Respondent's supervisors did not participate inthe election which selected MSNA and they are not partof the agreed-upon bargaining unit. Finally, the bargain-ing in this case was undertaken through a local chapterof MSNA with elected officials and committees from Re-spondent's employees. Although officials of MSNA andthe parent American Nurses Association (ANA) headedthe union bargaining team the rest of the members wereemployees of Respondent's and the local chapter, operat-ed under its own bylaws, fashioned its proposals, andhad the right to ratify or reject any agreement reached.The Board has held that where, as here, the bargainingauthority of a certified union has been effectively dele-gated to a local unit with no supervisory influence thereis no basis to disqualify the certified union because of su-pervisory participation in its affairs. Sister o Charity ofProvidence, St. Ignatuis Providence, d/h/a St. Patrick Hos-pital, 225 NLRB 799 (1976).4As the First Circuit has stated in analyzing a similarcontention, "there is a considerable burden on a non-con-senting employer ...to come forward with a showingthat a danger of a conflict of interest interfering with thecollective bargaining process is clear and present.".L.R.B. v. David Buttrick Company, 399 F.2d 505. 507(Ist Cir. 1968). This Respondent has not done. It hasfailed to establish that there exists any conflict of interestor any other prejudice to it by virtue of bargaining witha union simply because it admits supervisors to generalmembership and to its executive board.Respondent's reliance on the Fourth Circuit's decisionin VL.R.B. v. Annapolis Emergency Hospital Association,561 F.2d 524 (4th Cir. 1977), is misplaced. First, in thatcase, there was no waiver or estoppel by virtue of a longperiod of actual bargaining as there was here. In Annap-olis, unlike here, the employer urged supervisory domina-tion from the beginning of the representation case. Sec-ondly, in this case, the MSNA was limited by its bylawsto bargain only through the Council of Economic andGeneral Welfare and only for "eligible" employeeswhich by its terms excluded statutory supervisors. Itdoes not appear that the operative council in Annapolishad a similar eligibility requirement (217 NLRB 848).Thus, here, unlike in Annapolis, there was no actual orpotential supervisory domination of the bargaining agent.I The danger posed by suprrrislr dominili ,on of a bargailinig agent isthe possibihtll that an employer may sind up ilting tcross Ihe bargain.Ing table from his itn supervis,ors r those of hi, ompetlt irs This ishardly a danger here231 I)ECISIO)NS OF NATI)NAL I.AIO)R RLATIONS h()ARDTo the extent that the Fourth Circuit's decision can beread to conflict with Board decisions on conflicts of in-terest, supervisory domination or effective delegation tolocal chapters, I am bound by the decisions of the Board.111. ti15I AC IS UNI)IiRLYIN(, 'I'tIE AI 1I.(i.) NFAI IRI A\l()R PRACICIISA. BackgroundRespondent runs the second largest hospital in theState of Maine with almost 400 beds and a gross value ofpatient services totaling some 30 million dollars. It em-ploys between 1400 and 1500 employees, over 2(00 ofwhich are registered nurses, the basic unit herein. Thehospital has a school of nursing where students receivediplomas and are often hired as graduate nurses whomust then be licensed to become registered nurses. Re-spondent's director is Robert Brandow.MSNA started organizing the registered nurses at Re-spondent's facility in the spring of 1975 and filed an elec-tion petition with the Board on January 23, 1976. Anelection was held on March 18, 1976, pursuant to a Stip-ulation for Certification Upon Consent Election. Thenurses voted to be represented by MSNA and Respond-ent, which had opposed MSNA representation for itsnurses, filed objections. There is uncontradicted testimo-ny, during the early days of the organizing drive, thatAdministrator John Johnson expressed concern to hisaides about the MSNA campaign and said the Union hadto be "stopped."A day after the election, on March 19, 1976, Respond-ent distributed a memorandum to all employees announc-ing improvements in wages and benefits. Registerednurses in the unit which had recently voted in the Boardelection were explicitly excluded. Wage increases for allnonbargaining unit employees were implemented duringthe week of April 14, 1976. The increases averagedabout 9 percent for certain classifications and about 6percent for another group of employees.Also during this period, Respondent announced thefollowing benefits for all employees except registerednurses: an increase in hospital paid life insurance andprofessional liability insurance.On May 26, 1976, the MSNA was certified as bargain-ing representative for the registered nurses.B. Bargaining in the Latter Part of 1976In August 1976, after meeting with a committee of Re-spondent's employees to fashion bargaining proposals,MSNA mailed its first contract proposal to Respondent.It was received on August 26 and contained both eco-nomic and noneconomic items.The parties first met on October 14, 1976, for the pur-pose of setting out ground rules for future negotiatingsessions. Nancy Chandler, MSNA director of economicand general welfare, headed the MSNA team along withelected employee representatives, including Local Presi-dent Pat Martin and others. The chief managementspokesman was attorney Malcomb Morrell. MSNA askedthat the employee representatives on the bargaining com-mittee be given time off from work to participate. Re-spondent refused. The parties agreed that the sessionswould begin at 4 p.m. and last as long as they were pro-ductive.At this meeting, Respondent presented its first none-conomic proposal. Morrell stated that Respondent woulddiscuss only noneconomic proposals first. He also saidthat the noneconomic matters would hae to he agreedupon before discussion of the economic issues and Re-spondent's economic proposals would be contingent onacceptance of Respondent's noneconomic proposals.Morrell insisted that the parties bargain on the nonecon-omic issues first but MSNA did not agree to this proce-dure. MSNA also requested that bargaining sessions includea number of consecutive 2- and 3-day periods because itschief negotiator, Les Kuykendall, an official of theparent American Nurses Association, had to travel fromKansas City, the headquarters of ANA. Morrell declinedsaying it was against his principles to negotiate morethan -day per week.On November 4, Morrell reviewed some of theground rules discussed at the October 14 meeting andstated that the parties had agreed to discuss noneconomicmatters first and to agree to them before discussing eco-nomic matters. Nancy Chandler, who had been presentat the October 14 meeting, testified that she objected andstated that MSNA officials had not agreed to this proce-dure. Kuykendall confirmed that MSNA officials object-ed and stated they did not agree to this procedure. Mor-rell testified that there had been agreement on this proce-dure on October 14 aid that, when he raised the matteragain on November 3, neither Kuykendall nor any otherMSNA representative objected. He also testified that, onNovember 4, when there was a dispute between him andKuykendall over whether to discuss an MSNA economicproposal Kuykendall got angry and Morrell remindedKuykendall of the agreement to discuss only nonecono-mic matters. According to Morrell, Kuykendall deniedthe agreement. Respondent's administrator, John John-son, who was present at the negotiations on November 3and 4, essentially corroborated Morrelli3I do not credit the testimony of Morrell on this issueand credit instead the testimony of Kuykendall andChandler that there never was an agreement by MSNAofficials not to discuss economics until the noneconomicissues were resolved. First I have credited Chandler and1 T'his is based on the estimony (lf Nancy Chan;dler and i)orothBaron who were straightforward and candid lties\si Baron particular-ly was a witness who as totally without guile and hillth uitllesse carl-didl1 admitted to matters which w:cere cntrars ihe inlterests of M SNAI d, riot credit the contrary testimony of Mo rrell which was self-setrsilg,argumentative. and, at limes, easive lie ted slt lforth his procedurethat noneconomics would be negotiated fir -well before Octoher 14when he prepared Respondent's first proposal. nd his sa as hs argaill-ing procedure over a 20-ear period His Ilnote' f he mccting do ot x-plicilly sate that MSNA agreed to his proced ure he notes atle "noneconomics firsl" ad 'ec(iol mics a a packagc" te u tlaXt ip l sitl ofthese statements leads me to conclude, contrar) to Morrell's estirnlors,Ihat tihe notes "vere not maillnt to show igreerlent iron these rilrttcrs sincethe Union never agreed ito "economics as package" Significantly. i anexchange of etters after this October 14 meeting conflllirmirg dates andtimes fr future meeting,. Morrell ne.er merintirnled an agreemenrt rio, tonregoiate economic ma;lters. 'inally (r\ Conover, who was preserin atthis meeting, was nlt called as a witness to corroborate Morrell`h Johnsonl "as not present at tihe October 14 rctling232 EASTFSRN MAINE MEDICAL CENTERBaron that there was no agreement not to discuss eco-nomics on October 14. Moreover. according to bothJohnson and Morrell, at the November 4 meeting Kuy-kendall and Chandler definitely refused to agree to Mor-rell's procedure. Yet Morrell never really accepted thisreality. He testified that even after November 4-untilthe end of the January 5 meeting--he adhered o theview that there had been a prenegotiation agreement"which on November 4, somebody was trying to re-tract." Indeed, in his December 13 response to a letterfrom Nancy Chandler concerning NMSNA's agreementnot to file charges if Respondent gave the nurses the1976 general wage increase it gave other employees.Morrell volunteered that there wvas an agreement to dis-cuss and agree to noneconomic items before discussingeconomic matters, even though, by his own testimony,he knew on November 4 that there was no such agree-ment. Even in January when he agreed grudgingly toMSNA's persistent effort to have him submit an econoin-ic proposal Morrell volunteered that he thought it waspremature.' From these facts, and from observing Mor-rell's demeanor on the witness stand, I am convincedthat he testified that there was agreement on this matterbecause he wished it and had proposed the procedure.He impressed me as a man who was so arrogant in ex-pressing his views that he could not see that others had adifferent view. Accordingly, although Morrell's testimo-ny on dates was more accurate than that of the otherwitnesses, I do not credit his substantive testimony. Tothe extent that Johnson corroborated Morrell on thisissue I believe he was tailoring his testimony to supportwhat he perceived to be Morrell's position and I alsoreject his testimony.On October 14, the parties agreed to meet again onNovember 3 and 4 and on two other dates in Novemberand also on December 1.The first actual bargaining session was held on No-vember 3. Morrell was the chief Respondent negotiatorand Kuykendall was the chief MSNA spokesman. At thismeeting and the meeting the next day Kuykendall andMorrell explained their proposals. In the course of Kuy-kendall's explanation of the MSNA proposal Morrellstated that Respondent was not going to negotiate oneconomic matters until the parties settled the nonecono-mic portions of the contract as a package. He said thatonly at that point would Respondent submit its economicpackage. Kuykendall rejected this position and said hewas going to talk about every provision in the MSNAproposal. At each point when an economic issue in theMSNA proposal was discussed. Morrell mentioned Re-spondent's position on discussing and agreeing on none-conomic matters first. Kuykendall also requested healthinsurance information from Respondent and Morrellpromised to provide the information at the next meeting.There were no agreements-tentative or otherwise-made on November 3 and 4.Kuykendall again mentioned the necessity lbr back-to-back bargaining sessions due to his having to commuteIt Is Nali' C (handler's ucontradlicled tecsllnil? that. at oIlte Of Ilthargainilng sessir<ls fler recel rt f Morrell s December 13 letter. MSNAofficials again pritItl Morrell's erroneous wic (if a all gllegld agree-merItto Bangor from Kansas City. Morrell refused to havesuch sessions stating that his schedule would not permitthis hut that, if he felt that the parties were making prog-ress. he would consider the proposition.The parties met again on November 17 and 22. Theyexchanged revised proposals. There was no discussion ofeconomics at the November 17 meeting except that Kuy-kendall explained the MSNA provision on insurance andrepeated his request for insurance information. Respond-ent did not provide the information and, according toKuykendall, Morrell reminded him that this was an eco-nomic issue which Respondent would not discuss untilthere WAas agreement on the noneconomic issues Kuy-kendall repeated this on November 22 when Kuykendallattempted to discuss other economic issues. The partiesreached tentative agreement on some minor proisilons aswell as parts of recognition clause with the exception ofa dispute over whether the contract would coser bar-gaining over matters of professional practice. Respondent's original proposals included the follow-inlg:.1anagement Functio,.sSection .The Medical Center shall continue tohave the exclusive right to take any action it deemsappropriate in the management of the MedicalCenter and the direction of the work force in ac-cordance with its judgment, unless such right is ex-pressly limited by a specific provision of this Agree-ment. All inherent and common law managementfunctions and prerogatives which the MedicalCenter has not expressly modified or restricted by aspecific provision of this Agreement. are retainedand vested exclusively in the Medical Center.It is recognized that except as expressly modified orrestricted by a specific provision of this Agreement.such rights, powers, authority and functions in-clude, but are by no means whatever limited to, theright to establish and administer policies and proce-dures related to patient care, research, education,training, operations, services and maintenance, andother matters affecting the functioning of the Medi-cal Center; the full and exclusive control, manage-ment and operation of the Medical Center's facili-ties: the determination of the scope of its activities,programs and services; the location of the facilitiesto be use: the materials, equipment, technique andmethods to be utilized: the right to establish orchange shifts, schedules and standards of work; theright to establish, change, combine or eliminatejobs, positions, job classifications and descriptions;the right to establish wage rates for new or changedjobs or positions; the right to establish or change in-centive or bonus compensation: the right to intro-duce new or improved procedures, methods. proc-esses, facilities, machinery and equipment or to" Seseral of Rspondent's ubshequent proposal ,,on the recognitiontclause, more prnliarl. the scope of he unit. conlllalntd all asterisk Ildicalilig thal is propos:al 'sas based rnl NISNA agreetlent to R,pondeilt'snanlllaglent rights nd finllit5 clause233 I)ECISI()NS OF NATIONAL LAO()R RELATIONS tt()ARi)make technological changes; the right to maintainorder and efficiency; the right to contract or sub-contract any work; the determination of thenumber, size and location of its facilities, and theextent to which and the means and manner bywhich, such facilities shall be operated, relocated,shut-down or abandoned; the right to terminate,merge, consolidate, sell, or otherwise transfer theMedical Center or any part thereof; the right tomake and enforce safety and security rules and rulesof conduct, the determination of the number of em-ployees, the assignment of duties thereto, the man-ning of equipment, and the direction of the workingforces, including but by no means limited to hiring,selecting and training of new employees, and sus-pending scheduling, assigning, discharging, layingoff, recalling, promoting, retiring, demoting, disci-plining, and transferring of its employees.The Medical Center's not exercising any functionhereby reserved to it, or its exercising any suchfunction in a particular way, shall not be deemed awaiver of its right to exercise such function or pre-clude the Medical Center from exercising the samein some other way not in conflict with the expressprovisions of this Agreement.Section 3. Finality. The parties acknowledge thatduring the negotiations which resulted in thisAgreement, each had the unlimited right and oppor-tunity to make demands and proposals with respectto any subject or matter within collective bargain-ing, and that the understandings arrived at after theexercise of that right are set forth in this Agree-ment. Therefore, the Medical Center and the Asso-ciation, for the life of this Agreement, each volun-tarily waive the right to bargain collectively withrespect to any subject or matter referred to or cov-ered in this Agreement, or with respect to any sub-ject or matter not specifically referred to or cov-ered in this Agreement. The express provision,, ofthis Agreement, for its duration, therefore constitutethe complete and total agreement between theMedical Center and the Association with respect torates of pay, wages, hours of work, and other con-ditions of employment. It is further agreed that thisAgreement can only be added to, detracted from,altered, amended, or modified by a document inwriting, signed on behalf of the parties hereto, bytheir duly authorized representatives.Respondent did not change these two clauses from itsoriginal proposal on October 14, 1976, to the end of ne-gotiations.At one of the November meetings Morrell insisted thatany ultimate agreement must include the managementrights and the finality clause set forth above.The parties had previously agreed to meet on Decem-ber 1, 1976. However, on November 29, Morrell sent atelegram to Kuykendall cancelling the meeting statingthat he could not attend "due to unexpected circum-stances."On December 2 1976, Nancy Chandler wrote a letteron behalf of MSNA to Robert Brandow, Respondent'sdirector, stating that MSNA had learned of Respondent's1976 pay raises to all employees except bargaining unitemployees. She invited Respondent to extend this raiseto bargaining unit employees and stated that MSNAwould not file unfair labor practices if Respondent ex-tended the pay raise to the nurses. Morrell responded ina letter dated December 13, 176. He stated that payraises were "tied to the collective bargaining process andthe give and take of the negotiating table."C. Wage and Bentfit Increase in Late 1976 andEarlv 1977During December 1976, Respondent undertook a peri-odic survey, as it ordinarily did at least once every year.usually in December, of wage rates for employees." As aresult of these surveys Respondent determines the levelof wage rate increases for its employees. The fact of thesurvey is usually announced to employees either orallyor in writing. On December 23. 1976, Brandow sent awritten memorandum to employees announcing the "pe-riodic community survey of wages which is the first stepin determining the amount of our next general wage in-crease." The memorandum also stated Respondent'spolicy "to maintain our wages and benefits equal to orbetter than the wages paid in the community and otherhospitals." The memorandum also announced a (X) per-cent increase in life insurance effective January 1977--from $4,00(X to S8,(XX) for all employees excluding thebargaining unit employees. The premiums were to bepaid completely by Respondent. The nurses had not re-ceived an earlier increase inl this benefit from S2,(XX) to$4,(XX) announced on March 19, 1976.On February 1, 1977, Respondent announced a fullypaid new benefit for all employees-a long term disabil-ity program. Again the nurses were excluded.In another memorandum on March 3, 1977. randowannounced a general wage increase effective April 3.1977, except for bargaining unit nurses. The increase av-eraged about 7 percent.On April 2, 1977, another Brandow memorandum an-nounced the implementation of the professional liabilityinsurance, a benefit first announced the previous March,for all employees except bargaining unit nurses.On April 11, 1977, another Brandow memorandum an-nounced increases in shift-differential pay, a benefitwhich the memorandum stated, "will not affect the bar-gaining unit nurses." The memorandum continued:This increase comes after a careful survey ofother hospitals and the community, and it reflectsthe importance of our shift employees to the oper-ation of the Medical Center.As I said in my letter to you on March 3, "Ourgoal is to keep EMMC wage and benefit levelsHospital Director railndow lestilied that the surrey was cnducledabout 10 limes in tilhe -1/2 yc3ar he has' bhen ilemployed by RcspoldenllIhere were ur'e),s in )eceriher of 1975. 1 76, and '177234 EASl ERN MAINE MFEI)CAL CEN I I:Rcompetitive with those of other employers in thecommunity, and with those of other hospitals in theregion." his increase in thie shift differential, theDecember incrcase i life insurance. the Februaryaddition of long term disability insurance, and theApril wage increase are all part of our continuingplan to keep us equal to or better thaln ccmrmunitylevelsThe memorandum ended, as other previous ones did, hbyBrandow thanking employees "for your continued conm-mitment to EMMC."Increased and nesw benefits were highlighted also inweekly bulletins distributed to employees by Respondentduring the period from December 1976 to June 1977. tthe bulletins it was mentioned that nurses were excludedfrom the benefits because as one bulletin dated Decenl-ber 27, 1976, concerning increased life insurance, stated,"their benefits are being negotiated by the MSNA." Atthis point, Respondent had not yet submitted an ecollonic proposal to NISNA.D. Further Bargailng in the Firot Quarter )(/'1977The parties met agail t on January 5, 1977. At thismeetinig Kuykendall submitted a counlterproposcl to Re-spondent's proposal on management rights. Morrell in-sisted on Respondent's proposal and nro agreement wasreached on this issue. Other issues ere discussed andKuykendall asked Morrell for an ecotnomic proposal andfor certain inlsurainc informllation lihe had requested illNovember. Morrell, according to his own testimony,stated that since the parties were not close to resolvingthe noneconomic issues Respondent had not even pre-pared a economic package and asked if Kuykendallreally wanted to see it. Morrell characterized MSNA'seconomic demands as extraordinarily high." Kuykendallcountered with a characterization that the salaries werebarely above the "poverty level." After further discus-sion, the MSNA negotiators caucused and decided tosuspend negotiatiolns and ask for the intervention and as-sistance of a Federal mediator. Morrell testified that hetold Kuykendall that he was prepared to continue to ne-gotiate oil noioeconomics and that he would make aneconomic proposal at the next meeting.The parties met again this time in the presence of aFederal mediator-on January 26. 1978. The partiesbrought the mediator up to date and Respondent submit-ted a new noneconomic proposal. According to docu-mentary evidence, the parties made some additional ten-tative agreements by this date, particularly in articleVIII, education and committees, and article XIV, leavesof absence, of Respondent's proposal.Respondent presented its first economic proposal atthe end of this meeting at or about 9:30 p.m. Accordingto Morrell's testimony, "it was not until the end of themeeting that anybody asked us for our proposals" andthere was no discussion of the economic proposal onJanuary 26. The proposal provided, among other mat-ters, increases in wages for the nurses in the amount ofabout 5 percent over their present scale commencingwhen the contract was agreed upon. The nurses had nrotreceived a general wage rate increase since August 1975.I'he economic proposal of January 26 stated that it wasbeing made "in connection with the non-economic pro-posals" submitted the same day and was subject to: "(1)Agreement by the parties as to non-economic issues, and(2) acceptance of the economic proposals as a package."Fhe first economic proposal provided for shift differ-entials iof 37 cents and 50 cents. It also provided for2,0(Xh) paid life insurance for the first year, and an in-crease to $8,(XX) in the second year. Respondent offeredto continue present health insurance and liability insur-ance henefits applicable to the nurses. In the second yearRespondent offered to increase the liability insurance toI millioti dollars atid to reduce the waiting period forhcaltl bhcefils. Responldenit also pros ided for the con-tinuatiotl of exising pension antd leave plans.I'he parlies met againi on Febuary II and 16, 1977, inthe presence of the Federal mediator. MSNA madescaled dowtn or altered proposals on wages and otherbenefits on Febhruar I I and Respondent also presented arevised nonecoilomic proposal. Much of the negotiationson -bchruary 11 dealt with grievance and arbitration pro-visions. According to John Johnson, the Respondent'sadminist rator, on Febhruar 1 I the parties met with themediator until about 2:30 p.nt at which time the partiesmet together. At this point, according to Johnson. themiediator asked for a response to Respondent's economicproposal aid Kuykendell said he could not agree to itMorrell testified there ¥was no explanation of Respond-cnt's proposal at this meeting. Johnson, however, testi-fied there was some discussion of the competing econom-ic proposals. For examnple, Kuykendall pointed out thatRespondent's economic proposal for life insurance pro-vided $2,(XX) for the first year and $8,000 for the secondyear but that notiunit eiployees were already receivingS8,O(X) and thus the offer was an "affront." The nurseswere then receiving life insurance of $2,0X00 ad had notreceived the last two increases which the nonunit em-ployees had received. According to Johnson, when themediator asked about "the $2(X) as opposed to the$8()0," Morrell responded to the effect that he was notgoing to change existing benefits during negotiations andl"I don't know of any idiot that does that." Kuykendallthen asked for "detailed information on salaries" andMorrell said that his request should be in a manner thatdid not require too much expense on the part of Re-spondent. After some further discussic n the mediatorsaid that he "hoped" the parties could find a commonground on wages. Johnson also testified that at one point"Mr. Morrell agreed that there must be an agreement onnoneconomic issues first" and that the mediator "clari-fied" that "the acceptance of [the] economic package issubject to working on non-economic issues."'0I"' t1, lesilmti mony l Jlfhnson's s cryplic With whom did Morrellagree anid whatl did he mediator tIarlfs' -anld seemed lo be an effort tohuttres, the Ictstlllilr if Morrell. who precel ed him on the %,ltnessstand, hal there wais ian agreeitCti li discuss nloneconlomics first and hatthe mediator soelh'.: agreed with Respondent's position ad compelledIhis pproac h 1t ll .ic lcorunl there "t 'as no longer any agreemenl to dl,cuss rloellolroilllis lirst oin Ft'hruars I Aild Johnson's (ln testinmonr lconcerilrlg thc nlwilh.tior', eTrts oi this dat. ad in Ma. 1977 to has,the prtlS reaich agrcctnent on so1mtcIIC .oitnli, isllCs, rtlutle Morrell',( ,ntnu d215 I)(lISI()NS ()F: NAII() NAI. IABOR RELATI()NS ()OARD()On February 18, according to Johnson, the only dis-cussion of economics was that, toward the end of' themeeting, Kuykendall asked for a "counter to economicsand Mr. Morrell said no." Morreli confirmed that therewas no discussion of economics at this meeting.The parties met again on March 3 and 4. MSNA madeanother proposal at this time concerning wages iandbenefits. MSNA officials also agreed to accept Respond-ent's management rights clause if Respondent acceptedthe MSNA agency shop proposal. Respondent refused.According to Kuykendall Morrell asserted during one ofthese sessions that since the noneconlomic matters hadnot been resolved, there could be no "negotiations" oneconomic matters. E. The Board of Inquirl, ReportAt or about this time MSNA officials felt that the ne-gotiations werc at impasse and requested the appoint-ment of a board of inquiry (1301()) under Section 213 ofthe Act. On March 11, 1977, Respondent made a writtenpresentation to the 1301() of its position N hich included itslast proposals. MSNA also apparently relied on its lastproposal made in early March. Hearings were held for 2or 3 days before the 1()1 in mid-March. During thependency of the 1301 proceedings, apparently on March12, Respondent made a new economic proposal.After the preseintation of evidence and the positions ofthe parties, the O()I, or) March 21, 1977. issued a reportrecommending acceptance by the parties of various com-peting provisions. The 1301 report also indicated that theBoard had been successful in aiding the parties to arriveat agreements on numerous issues and to the withdrawalof twelve sections from the MSNA proposal. The Boardconsidered over (X) noneconomic issues as well as theeconomic issues presented by the parties. It recommenld-ed adoption of Respondent's position on most of theissues. For example, it recomnmended that the recognitionclause not specifically include "professional practice" asa bargainable issue, noting that this matter could be ef-fectively resolved by a properly written grievance proce-dure; and it recommended that MSNA's agency shopclause not be included in the contract. The Board alsorecommended that the Respondent's management rightsclause not be included, but that MSNA's alternative beadopted. In view of this. the Board also recommendedadoption of the Respondent's finality or "zipper" clause.The Board also recommended a revocable dues authori-zation checkoff' procedure for MSNA.As to the economic issues, the Board recommendedthat Respondent's package be accepted. The packagefirst submitted to the Board provided for a minimumstarting wage of $4.40 per hour effective on the signingof the contract. This was basically the same economiccll-servling etimliony c hai t allcr the Ill'edJll(to; Ctllied lcgoliatlmilI hIeagreed wih ResponldCent' psilion and diclated Ihat 11orIIC olli c i lli llltr.should he resi v'cd firs," Kuykeldall's Istilrlli lln II I11iIII I p lit 11 1 rl ciica spci t icy -cd Morrcll andl his , os, ciall. I, orlas JohltOlnl , ho wy re prc't'il itthec' sc.Siios. (Stiicd. JohIn i did i ll hi tc'IlfS ihotit the ',ihsillcc ot e arly ,March litclings nd( Moiirell did iit tes',ti hitii llny diScus.-ioln (il cclnon i Illalers cxcplt tI conrltirm Ihail tic rccm cdl a fturtlliccolortlic propc)sal from MSNA Adillllraitor Johillsio l did lot tl)speciical ahoui Itesch r iiiC Igspackage which Respondent had offered on January 26,1977. However, during the course of the BOI hearing,Respondent submitted a new economic package whichraised the scale fi)r the minimum wage to $4.51 per hour,an increase of about 6 percent over existing rates, and allother scales proportionately The new package also con-lained the sanie shift differentials and holidays as in theoriginal proposal. It also pox ided for $8,(XX) term life in-surance beginning with the first year of the contract;paid health insurance premiums for employees but notfor their dependents: provided for a I million dollar lia-bility insurance; and provided for a long term disabilityitsuranice.In its report, the B13()I also suggest that, since thenurses had not received the 1976 raise, they be given aone time payment to make up "any loss they may havesuffered from the equity position of August 1975 [when]they last received a general wage increase and anyacross-the-board incrcases which they did not receivesubsequent to that date which changed their equity posi-tion to their detrimeint."At this point, Respondent's wage proposal to MSNAamoullted to an increase of about 6 percent over thewage rates thei i effect for the nurses. O)n March 3,1977, shortly before the 1301 hearing, Respondent an-nounced an increase in the wages of nonunit employees.The increase amounted to sonime 7 percent. The nurseshad not received the April 1976 general increase grantedto other employees and were operating under the generalwage rates in effect mi August, 1975. Also at this timegraduate nurses were hired at $4.67 per hour-a figurehigher than the minimunm then in existence for membersof the bargainling unlit aind less than both of Respondent'sminimum proposals.As to the fringe benefits in the second economic pro-posal, other nonunit employees had received two in-creases in life insuralnce which the nurses had not re-ceived anld were alrcady entitled to $8,000( life insurancebenefits: they were also already receiving the same longIerml liability benefits offered to MSNA; and it was an-inounced that they would be receiving the same liabilityinsurance offered to the MSNA on behalf of the nurses.The nonunlit cmployees were also apparently already re-cei,,ilg hospital-paid 3Blue-Cross Blue-Shield and majormedical insurance coverage.F. lInal Bargaining Ssvion s In .lpril. :cay, and June,]977Several bargaining sessions were held after the B)Olreport. The parties met o April 5, 6, and 7, 1977. Theywaent over the 130()1 recommendations. These were fullday sessions and at part of the first two sessions and theentire session of April 7 Morrell delegated his role aschief management spokesman to Attorney Thomas C.Johnston, an associate in Morrell's law firm. The Charg-ing Party stipulated that Johnston had full authority tonegotiate and reach agreements At this point, NancyChandler became the chief negotiator for MSNA. Kuy-kendall did not thereafter participate in the negotiations.At this point, MSNA dropped its "professional prac-tice" provision in the recognition clause. Nancy Chan-2 6 I.ASTI RN MNAIN N11MI)ICAI (:IN I Rdler also submitted a modified grievance procedure. 'Ihisapparently brought ahout tentative agrenlent oni tlegrievancc-arbitration clause. There as also agreclenlon Responident's no-strike and no-lockout clause in ac-cordance with the 13() reconllmenldation. Chandler alsosuggested that if Respondent agreed ss ith MSNA's marl-agement rights clause, as the B()l had recommelnded.MSNA would agree to Responidenl's finality clause, Re-spondent rejected Chandler's suggestion. Also at thistime wagcs were discussed and soime representatives ofthe facultv nurses and the anesthetist nurses attended tIhsessions and made some statenlents or proposals concerln-ing their wages. One of them said that the latestl econom-ic proposal of Respondent contained a lesser salary for-her than would have beeni the case had raises been grant-ed to the nurses in 1976 and 1977 as were granted to theother employees.During this 3-day period, the MNSNA agreed to about50 items in the 1301 report, most of v,:hich were itenmsconcerninig which the report had recommlended Re-spondent's position. None of these itenls inv olved co-nomic matters, The parties did discuss the XO1 recoim-mendation that Respondent grant the nurses a one timewage increase to make up for wage increases that hadnot been granted since August 1975. MSNA pressed frrsuch an agreement but Rspondenti refused. Accordingto Administrator Johnson, Morrell took the position thliatsince Respondent had granted merit increases to thenurses their "equity position" had inot been impairedwithin the meaning of the 10OI report even though gen-eral increases had not been granted.The parties met again on April 2 ad 27 and again itMay. On Ma 13 MSNA submitted a nes comprehen-sive proposal of both economic and noneconomic itenlsand presented a list of open items. The latter includedsome sections of clauses xwhich had been substantiallytentatively agreed upon, but it included the managemenlrights ad finality clauses, agency shop, and all economicitems. This list was updated on May 18 with sonime re-vised clauses including a new finality clause proposal.According to Johnson, there was some discussion of eco-nomic matters on May 13. Nancy Chandler answeredquestions from the mediator and from Morrell conccern-ing the MSNA wage proposal and both parties advancedtheir positionls. The mediator participated in these discus-sions.There was an additional meetinig during the latter partof May or the first of June at which some additional tell-tative agreements were reached.The MSNA's last wage proposal dated May 13 had aminimum or base salary of 11.4(X) for begiinning nurses.MSNA's first proposal had been based on a minimuLm of513,000. The incremental steps leading to a maxiunimsalary in the last MSNA proposal was based on about 5-percent increases for each ear of service up to 6 yearsRespondent's first proposal amounited to a minimum of$9,276. 0, an increase of about 5 percent from the exist-ing wages not including any raises withheld from thenurses. The proposal submitted at the 1301 hearing inMarch amounted to a minimum of $9,380, or an increaseof 6 percent. Respondent's last proposal had incremcentalincreases which appeared to be less than the MSNA fig-ures. I here ere of course differences in classificationsalnd olthr matters whlich inake comparison o' th' tsoproposals d(ifficult. ut it does not appear hal the partiesentered ilto anyll serious or detailed discu ssion on theseproposals after MaY 13.()n Nla;i 31 1977. a decertification petition was filed.O() Junl 22 the parties llet for the last time. At thispoitll Americanr Nurses Association Official D)a idSchniiabel entered the negotiations for MSNA. He wasbriefed on tile issues andll Respondent presented new butseparale economic anid nonecolomic proposals The on-economic proposal ildicated tentative agreilcrnl on suchmailttrs ;1t grievance-arhitration. no-strike ad o-lock-out. recogiitionl aid discharge and discipline. The opennoneconomic issues at this point included proposals con-ceriing mnanagement fnctions, dues deductlions. unionsecurity. and finality Respondent's economic proposal.which \'was conditioned upon "acceptance of Respond-cnt's nonecononlic proposal and acceptance of the eco-nomic proposal as a package, included hbasicall the sameproisis as w a ere contained in the sec(n(d or March 12.1977, economic proposal. There max haa\e been someminor differences in the two proposals but th) tcre notdiscussed on June 22. As in its other proposals. thesebenctits were to be effective upon accpltatie of the co-nomic proposals ias a package.'After a no(on recess, attorney Johnston replaced Mor-rell ias Respondent's chief negotiator. Schnabel ohbjectedsince he had not been notified that Morrell ould not hepresent at the afterno)n session. No further agreementswere mnade at this session. At this point, a decertificationpetitioni htad been filed as ell ias certain blockingcharges of uifair labor practices against certain blockingcharges of unfair labor practices against Respondent.The Federal mediator, who was present at this meeting.suggested that MSNA withdraw the charges, permit theelection to go forward arid to suspend negotiations untilafter the election.There is some ambiguity in the testimony of all wit-nesses-Kuykendall. Chandler, aron, Morrell. Johnston.I After the litltoe ero the hearing. Rsponilcnr nlis t sii tlhitiltle idocuninti ftr (i ( Exh 21 on Ihe ground Ihal it, and nol (i C Ihl 21.u j Rpildcill j t ecoilomiic propsal .ild th i it i xl 21 I d Ilti)iiitill Rcpolniic ll', IistiIi. C prtp ).ls t] he ( t eral C( ulllst.1 inTd(Clargillg IPilrt~ o.pp...ll th mlrll (i C :\h 21 ., propri> atith tiuilld .lltd :Itllliic iinto i idei1c with no objeclitli h Rcsponldni RIc-plilltltlt nlov urge hait 1i did nol otut? lhe exhiitll II uffiClel detlilh't Itt Iglt'll lg Ill It' If11li1tInl l c'idcllci .Ill .ltlti'LoH uhtlllll tCd ilth Ihc Ill(Olioll ili enl Ihollinas Jiohlll)lqs.itic that dljrillng the Jelc 22. 1977 bargainiig sw torn. (i Fx 21 .ahniltted %iSNA. ht Ihalt MSNA officials .crer toid I disrgaird theltOCilR ll, tr illd i to sublstilt C e aiollher dit.c' nirll i (I Xh A te It li- i11til.tliih .itis t, 1h thle pertitl ece nofltrnic prot)o;l tlhu,, it ippcatrs ihllitthrre xCr t, C-(1.llini propotas;l submitted by Repondctlll I Juitl 22in hi' tIt.iliIill. s J h,li tsO [t.ltaled tlllhai Iel opr.ltl JiiiiL. ' tqltaIIL<-rpo s tl l-td 1l1e' .illriilg trine Ofr hllh 1iFil to ir e l 11I'i Cll[p ;Nte Ironl .I Illnlthls I mollntlrh nd Ihat the parile d ip C s Ii hilihtn ll-tir-l1ice Aictuall tite .orking pcriod rdulitiOn 1 its Jlrelu rcclcted In thliSiarel 12 proposal ht Johnsito11, triinI dtiP', t i l l lriticlc.'aii, It1citlliiol ;it thl' iit1 illn tl s t IidtiI lht ti.ltr Ih5Jule prop-s alIllilud d the sasie Ilril, Itie itncris .is i eS. Ill thle Nalrch prpaosl illI " or, tll IIi lll\. t ".l] gralll RponlldenCts ntiler li 1 eiel t%sillJ rmake RCt'poliil'tils iI1(It111 tIgtlhltr .tili It1 .I cllrlictIIlt ;Ird1 Iti, or-pOritlOIll 11/' ht (iel.l'llJ ( mlt'l ;aid k'hIll i lPar> n\! Itxlhll AIJI Olhll I277 I)t ISIO()NS 1) NAI'I()NAI. IABlO()R RFlATIO()NS li()ARI)and Johnson- as to whether, after Januarv 26, 1977,when it made its economic proposal, Respondent contin-ued to adhere to its earlier position that it would not dis-cuss or negotiate economic matters until the resolution ofnoneconomic issues. Much of this testimony on bothsides was given in coniclusioniary terms and i responseto leading questions. I also perceived a semantic difficul-ty, on the part of all witnesses, in distinguishing almongthe terms "discussion" of economics "'negotiation" ofeconomnlics, or "agreement" on ecolnomlics, i connectionwith Responldent's position. t' Without resolving the con-flicts on this issue, particularly because of the semanticdifficulties, I conclude that there was discussion of eco-nomic issues after January 26, 1977. These discussions,however, amounted to little more than each side explain-ing its proposals, giving reasons for its position, and an-swering questions and arguments ronm the other side.What is significant and gives suhbstl to the conflictingtestimony is Respondent's position, c; brth in documeni-tary evidence. In Respondent's March 11, 1977, submis-sion to the BOI Morrell stated as follows:If the non-economic provisions of the Medical Cen-ter's proposal were accepted substantially in theirpresent form, the Medical Center would be pre-pared to move into erious discussion.s of the eco-nomic package [emphasis supplied.]And the June 1977 economic proposal was explicitlyconditioned upon acceptance of Respondent's nonecono-mic proposal and acceptance of its economic proposal asa package.14No such conditions attached to the MSNAproposals, economic and noneconomic. As Morrell ex-plained in his testimony Respondent's conditions neverchanged in substance and they meant at the very leastthat there could be no tentative agreements on individualeconomic issues. Indeed, there were none, unlike on non-economic issues where there were numerous tentativeagreements reached, Respondent's economic proposalshad to be accepted as a package. Thus, I find that Re-spondent's consistent position, after January 26, 1977,was in effect a refusal to seriously negotiate economicissues: There could be no agreement on economicissues-unless MSNA accepted Respondent's total eco-nomic package-until resolution of the noneconomicissues. Indeed, by June 1977, Respondent had made clearthe resolution of economic issues meant acceptance byMSNA of Respondent's noneconomic package which in-cluded some tentatively agreed-upon matters but alsosome positions like management rights aid finality to1al For example. Kuykendall's ulnconttratdicted tes llln ll) Is in earlyMarch Morrell refused to "nlegiltiate" n economic ma ters Johnsl ts-tified that in February Mrrell agreed that here llust hb agreemenl t 1noneconomic items first. Chandler testified thai ill April anld MaN 1977"all economics hinged upon our agreement with the ionecrle mic pack-age" and that Morrell stated th i econrllic n matters could t e "agreedto nlw" Ilaron testified tha RHesporndenl would riot "discuss" ecoomllcissues arid Morrell testified generally that he neser refused to discusseconomics'14 tihe phrasing of this c tdilioln was a hit differelt than in tihe Jailtl-ary aid March proposals which menitililed "agrrllt l t is t no-econonmic issus" rather than acceptance of ( ith Rspollldent's Inrlecono-mic proposal Morrell'% testinl yll) is that Ihe "sibsilallnc. lld illteit" ifthe language was the samewhich Respondent had adhered fromi the beginning ofnegotiations.It is also uncontraldicted that, throughout the negotia-tions Respondent maintained its position that all tentativeagreelmelts it cntered into colncerning noneconomic mat-ters .s*cre conditioned upon acceptance of its manage-nment rights clause and its finalit' clause. Respondentnever deviated from insistence upon these clauses andtheir content from the beginning of negotiations to theend. TIhese clauses were included i its noneconiomicproposal of June 22, 1977.G. he )Decerlificution Elcction and Suhbscquent Wageand Benefit IncreasesA decertification petition was filed on May 31, 1977,prior to the last bargaining session on June 22. After theRegional Director approved all election stipulation theelection was held on July 28, 1977. MSNA lost the elec-tion hut filed objections and unfair labor practice chargeswhich are the issues presented in the instant case.The day after the hearing in this case was recessed onJanuary 26, 1978, Respondent increased the wages andbenefits of bargaining unit employeess. ()n January 27,1978, a memorandum from Brandow to all registerednurses stated as follows:The hearing concerning the status of the July 28,1977 nurses election has been suspended until May1, 1978. It will be many months before a final deci-sion is received.The Medical Center has decided to make im-provements in the wage scales and benefits fornurses.First, we offered a 6% increase in the wagescales to the union at tihe bargaining table on March12, 1977 and again on June 22, 1977. This increasewill now be made effective as of January 29, 1978.Secold, to reflect the increased burden of costssince last spring the wage scales for the nurses inthe bargaining unit will be increased an additionial6% as of January 29, 1978.Third, we will implement the following benefits(which were offered to the union June 22, 1977) ef-fective January 29, 1978 or as soon thereafter asthese arrangements can be made with the necessaryinsurance carriers:1. Hospital paid liability insurance ($1,0(00,000).2. Increased life insurance and accidental deathand dismemberment (S8,0(X).3. Long term disability insurance for full timepersonnel.4. Shortened waiting period for health insurance.5. oliday time considered time worked for pur-poses of computing overtime.6. Hospital paid Blue Shield premiums for fulltime employees. '()O February 16, 1978, another memorandum fromBrandow aountced general age increases for all em-I' he h t ah ec hellcit s erl all inclufed in Respindent's alch 12,1'977, citrllOTIi c proposal238 FAS'1ERN MAINI NIlt'l)l(AI (CINI Rployees, including nurses. effecti,e March 26. he wagLincreases, based o a sutirvc conlducted in )eember1977 ad annouinced to etnployces at that timni. Acre inl-plemented. The iiirses received all increase of 5.6 per-cent and othe r clipltyces rteived a 6. 5-percenit in-crease.It is uncontcsted that Responidet did not notif., con-suit, or offer to hariain with NISNA before implernirlta-tioi of tlhe Jailiary and March w agc-and-benefit il-creases i I. I)S( t SSl(ON NI) SNAI SISA. 'reliminur Lv tesI turn first to alleged violatiols whose uderlying flts\were lotl discussed i the fctual taltcrnlt set forthabove.1. InterrogationAt the heariig, the General Counsel was permitted toamend the complaint to add an allegation that since onor about June 1977 Respondent, through its admittedagent, I ouise MNoreshead, interrogated prospecti,e em-ployees regarding their position on the Union. Fhe evi-dence shows that sometrime in the spring of' 1977, proh-ably in May, Cicrald I.aird and his wife, graduates of Re-spondent's nursing school, made applications to work forRespondent. They spoke with Louise Moreshead, thehead of the nursing department, in her office. In thecourse of the interview, Moreshead asked them howthey felt about the lUniotn. Laird told her he had notmade up his mind about the matter. Moreshlead repliedthat she agreed with some of the things that the nurseswere trying to do but niot the way they were doingthem. Apparently, the nurses were picketing at the time.Laird was hired at $4.67 per hour plus a shift differenl-tial.lAs shown by the uncontradicted evidence, in thespring of 1977, Nursing Director Louise Moreshead in-terrogated nurse applicants Gerald Laird and his wifeabout their positions concerning the Union. Such interro-gation was not accompanied by assurances against repris-al, had no lawful purpose, and took place in an atmos-phere conducive to coercion. The Lairds were asking foremployment and talking with a high official of Respond-ent in her office. The interrogation is thus violative ofSection 8(a)( I ) of the Actis Errors in the transcript have been nted and corrected except hosewhich do not comporit vith my recollectionll or the obh itous immpori rf thetestimony in contrext and migtll i ollLe more than the rutlrIe COitrricL11i of typographical errorsl7 This is based on the unconlradicted lestimony of I aIrd. A the bear-ing Respondenl objected t the amendmenl of he comnplaint to add thisissue on h gtlnd that the ailrendnlcnI Invrl ed nmtierscr hich screnol related to the charges filcd in tis ca;,c t ove lrulcd lhe oblttlrl anddenied Respirndict mlitllt t dismis ,, ii the anL' griound stating would hear eidence on the matier I ahere ti n rltingl thatl hiamendment as sufficierIlI relatlld i the issue, presenled hereil to bcIitigaled in this priceding2 Solicilallol o(f a emplosee to circulatedecertificatiol petitionlie (ietilral Counsel' s coilplaint also alleges that Re-spolldcl xiolalted Sctioll 1)(a 1) of the Act swhen Super-i sI lcIle litiLhotiI solicited cnilployees to decertifN theMSN in March 10i77. In support of this allcgatiolt the(icterl ouiisel ffcrC d lt1c tstillilyl (if i erlployc I'almMcllnnis that ensonl approached her and employee Jac-quclile \'afiades hile they were havinig a col\ersatlinllin the hospital cafeteria ad brought up the subhject of ne-goltiatiotns. Bentson stated that niegotiaonlls wcre goinigslowsly, that it would nlot bc long before a tecertificationelectillon could takC place, and that if Vafiades wailnted in-ftornrlation about starting such a petition Bensou , ouldget the information for her. At the heariig RespondentmoXed to dismiss this allegalionl on the ground that it,,'as barred by Section ()(hb) of the Act because it wr;lnot contained in the first charge filed on September 1977, but only in the ameinded charge filed on October14, more than 6 months after the events. The GeneralCounsel argued that the original charge , as broadenough to encompass the allegation. specifically i in catci-alll" language that -hy tile above and other acts.Respondent violated the Act. I reserx ed rulinig onl themotion and ordered fill litigation on the issue. I nowrule that the aliegation is not barred by Section 10(b)since it was sufficiently related to the first charge tobecome part of the Gencral Counisel's complaint. See.IL.R.B. .Central Power & Lh Comnpany. 425 F.2d1318, 1320-21 (5th Cir. 197()).Proceeding to the merits, I do not find a violation onthis allegation because I do not credit Mclilis' testimo-ny. Vafiades, an anti-NMSNA employee, had participatedin committee meetings to draA up contract proposals forMSNA. Thus, it is likely, as she testified, that she andnot Benson brought up the slox progress of the negotia-tions. She also testified that Benson said nothing aboutdecertification. Benson corroborated Vafiades. Theywere candid and straightforward witnesses and bothwithstood vigorous cross-examination Their demeanorimpressed me that they were testifying truthfully. In ad-dition, it is uncontradicted that the day after she testified,McInnis telephoned Vafiades and apologized for havingto "implicate" Vafiades by her testimony. Vafiades toldMcInnis that she was disturbed by Mclnnis' reported tes-timony because she and not Benson brought up the nego-tiations and Benson did not offer any decertificationpapers Mclnnis also testified that Benson was referred toby the term "Hi, Ben." Employee Vafiades testified thatBenson was not referred to in that manner and I am con-vinced, after observing the demeanor of all the witnesses,that her testimony was truthful. Accordingly, I shall dis-miss the allegation that Respondent violated the Act bysoliciting employees to circulate a decertification peti-tion.3. No-solicitation and no-access rules andinterference with solicitationThe General Counsel also contends that Respondentmaintailned and enforced a unlawfully broad no-solicita-tion rule, maintained and prom ulgated an unlawfully 24)broaid ino-access rule, and specitically intlcrefercd ilhpro-MSNA employees w\hen l tie alternpcd to distribhucunion iraltcrial and solicit cnmpiloyces it March 177.In the Respondenlt's employee handbook ;at page 21the following rule is set forth:Can itla ngCanvassing or soliciting of amlny kind is prohibitedwitlhin the Medical Center among employees andpatienits vvithout advance authorizationll fron the ex-ccutive director. illntances of tilns ilt11-re should hCreferred to the executli\ director.O()n ()ctober 1, 175. aftcr the MSNA orgallzting camn-paign began, Rspondent issued memororanda updarliig orrevising tile rule I( caivllassillg set f'orth ahove. 'IhC re-vised rule read as follows:No employee shall solicit for anlly purpose on prop-erty of the Easterni Maine Medical Center duringworking time, exclusive of break tinme i non-workareas.' Thre distribution of mallrials for any pur-pose is prohibited in work areas, even durillg non-working hours. Any person not an emplloye (of theE`astern Maine Medical Center is prohibited fromenlterilig the premises to solicit or distribute at allnytime unless with permission. Instances of this natureshall be referred to the office of the Executive Di-rector.On or ahout March 10. 1977. employees Parn Mclnnisand Maggie Rose were soliciting other employees on Re-spondent's premises to sign MSNA membership cardsand dues payroll deduction forms. Mcnnis and Rosewere off duty'. They approached employees in the calafetc-ria between 9 and 10 a m. 'The cafeteria is on the secondfloor of the hospital and is used by employees and mem-bers of the public as well as ambulatory patients.Mclnnis and Ross left after soliciting for 1 hour andreturned to tie hospital at or about 2:30 p.m. At thistime they solicited nurses coming on duty and going offduty. The solicitation took place in a large waiting areaor lobby on the second floor which is openi to the genler-al public. It is adjacent to conference rooms, the medicallibrary, the cafeteria, and the surgery waiting room. 'I'lihewaiting area is used by people when there is an overflowin the surgery waiting room where families wait fornews about relatives undergoing surgery. It is also usedby people on breaks from the conference room and bynurses who congregate in this area prior to the beginningof their shifts. The timeclock for nurses is nearby and atone end of the area sits the desk of the chaplaii's seer,tary. The waiting area or lobby is not a patient care arci.'The nearest patient care area is some 2(X) feet away sepa-rated by a corridor. The NLRB election i July 1977was conducted in a room closer to the nearest patientcare area than the waiting lobby.At approximately 4 p.m., Director of Personnel G;aryConover approached MclIlis and Rose and asked them' I liillher mcnmora;ldunl irld ill i1 Si bscqtlctlll s tcckl s hullclilr tiephrasc "llln-ork aire;" ,asl chaniged to "hreak arca, " Ih e wCekly hiJllcli c*xcpted Ihl tlnitd Fuind frormll tlls rulttoI leave the premises. hey were speaking to o nursesw(ho had ljust gone off duty Cono ,er mentionied thatthere was it o-solicitation policy at te hospital andasked them to leave the hospital. Mchlitis and Rose thenleft te premisesThce applicable 13ard principles are as follows: An em-ployer's prohihition against employee solicitation onwork ti1le and against eniployee distribution in workareas at all time,, is presumptively lawful. Conversely,prohibitions againist lnonr orktirnc solicitation or distribu-tilii, ol loll Oriorktili ad i olrvork areas arc utrllavfuluniless justiied by business reasoirl based on discipline orotllr lccgithilat c i acto rs. Rcpuhlic .lviation Corp. v.YL.R.B. 324 U.S. 793. 797 798 (1954); 'Stddardl-Q)uirM.lujilzclurig Co. 138 NI.Ri 615 (1962). With respectto hospitals, the Board rule is that. while a hospital maylawfully ban employee solicitalio ad distrihution, evenduring nonlworking time ill illlediate patient careareassuch ias the patienlts' roollis, operating rooms, alldplacs whecre patieits recevce reatlmci it ball, ol thatactivity i other areas to which patienlts alilt visitors ha eaccess is invalid absenlt show ing by the hospital thatsuch it ball is necessary to avoid a disruption of palienllcare. St1. Johln s lopilal and School oj Nursing Inc. 222NIl RB 115() (1976). See also Beth sraucl Iopltal v..VL.R.B., 437 U.S. 483 (1978); N.L.R.B. v. NationalJei/rs.h lompital & Recarch Center, 593 .2d 911 (10()thCir. 1978).Applying these principles irst to the Conover incidentill March 1977, 1 find that Respondent's conduct in pro-hibitiiig tile SNA solicitationl and distribution arid ex-pelling employees Mclilis and Rose was violative ofSeetion 8(a)(1) of the Act. Cono er prevented the em-ployees from egaging in protected activity in what asclearly a nolipatielt and onwork area"Members of thepublic, visitors, and off-dtuty crrployees had free accessto aid congregatcd in the wvaiting lobby. Neither the so-liciting employees nor those they were soliciting were onworktinie. This as not an inlllediate patient-care areaaind was not prinlarily ta work area. Conover did not relyon any precise rules either the handbook rule or the re-vised rule; he did not cite a no-access rule; and there isno evidence that one for off-duity employees was in exist-ence at the time. He simply explained generally that Re-spondent had a no-solicitation policy. lThere is no cvi-dence that Conover, who did not testify. meintioned abusiness reason for the prohibition or stated any concernabout interference with patient care. Indeed. it is likely-since no eidence was offered that similar expulsions hadoccurred i the past for other solicitations- that Con-over's concern was thiat the solicitation oil this occasionwas for the Union. Accordingly, I find that Respondent'sconduct in preventing employee Mclnnis and Rose fromengaginig in union solicitation and distribution in thewaiting lobby in March 1977 arid expelling them fromthe premises was violative of Section 8(a)( ) of the Act.Respondent argues that it could properly prohibit em-ployee solicitation because amolng those who used thisRcspolldcl Ci(licl s th;t ihe rIploe es A crc pcrrnllttel to ,)]lcil1 ile Cialclria. ilut Cioucr did inot ieiritIn tis .hlc he Cxpelled Rost.i1d t\1c1i1ils froim Ile pirciicm1)1:(']S]()NS (* NA I IONAL I ABOR RELA- IONS BOARD FASTIFRN MAINE -MELDICA CN'NIIRlobby were tile faimilies and relatives of patients at timeswhen there was an "overflow" from the surgery waitingroom and that these people should not be subjected tosolicitation. The argument is ithout merit. The waitinglobby was not exclusively a patient-care area thus, underthe Board's St. John Ilospital decision, upra, Respond-ent's argument does not amount to a significant businessjustification to limit employee solicitation on behalf ofthe Union. Contrary to Respondent. the availability of al-ternative places for solicitation or means of communica-tion is not a significant factor in the consideration of em-ployee rather than non-employee solicitation rights.Compare .L.R.B. v. he Babcock & Wilcox Company,351 U.S. 105 (1956). Respondent also alleges that Mcn-nis testified that she thought the waiting lobby w\as a pa-tient-care area. This testimony was elicited in respronse toleading questions from Respondent's counsel. Counsel'squestions suggested that Conover relied on a lawful ruleprohibiting solicitation in patient-care areas; the evidenceshows, however. that he asserted a broad no-solicitationpolicy and did not mention a specific rule. McInnis testi-fied that she did not believe she was doing anythingwrong and her response to counsel's questions simplydemonstrates that Conover did not purport to rely spe-cifically on Respondent's revised no-solicitation rule. Inany event, Mclnnis' belief that she was soliciting in a pa-tient care area or, more probably. her belief, in responseto a leading question, that Conover construed it to be apatient-care area does not make it so.About a week after the Mclnnis and Rose solicitation,Respondent issued a weekly bulletin stating that employ-ees were not to be on the hospital premises within a halfhour before starting time and no later than a half hourafter quitting time. It is settled law that a rule whichdenies off-duty employees entry to outside nonworkingareas is invalid unless justified by valid business consider-ations. Presbyterian Medical Center, 227 NLRB 904, 905(1977). Any ambiguity is to be construed against theparty which promulgates the rule. Continental BusSystem, Inc., 229 NLRB 1262 (1977). Under this standardthe instant rule is unlawful. It does not limit access ofoff-duty employees to interior working areas and there isno evidence that the rule was clearly disseminated to allemployees.20In addition and apart from the above, inview of its timing, I find that the rule w-as promulgatedto thwart off-duty union activity and not off-duty solici-tation generally. No other explanation for the rule ap-pears in the record. Accordingly, I find that the no-access rule testified to by McInnis was promulgated andmaintained in violation of Section 8(a)( ) of the Act.Respondent's handbook no-solicitation rule is admit-tedly too broad insofar as it generally prohibits nonvwork-ing time solicitation. Respondent argues that the rule waseffectively rescinded by the October 1975 revision. TheGeneral Counsel disputes this. A bulletin announcing therevision stated that the revised rule was being posted andwould be included in the regular updating of the hand-book. The revised rule was also included in a updatedinterdepartmental manual which was available to em-z" Thc (onlI cvIdc cC onl this IS\1¢ I Ihc t lrlucontradicicd crtlnilrly ofMcinnls Rc',pondenl offered no husine.s Ijuification fand 1no cvid'lnct aiaII on thi[, , ILCployees. Although the Conover inciderit creates somedoubt as to whether Respondent itself knows the lawfulparameters of its no-solicitlation policies and there is nospecific evidence that the revised rule was actuallyposted or the handbook revised, I accept Respondent'srepresentation that the broad rule is repealed and pres-ently inoperative.The 1975 revision- which is presently in effect-pro-hihits employee solicitation "during work time, exclusiveof break time in non-work areas." The rule does not ex-press a concern for patient-care areas. The first part ofthe rule is lawful but the exception renders the rule un-lawful because it suggests to employees that the onlypermissible solicitation is that which takes place on breaktime in nonwork areas. This is too broad a restrictionsince it prohibits lawful nonxvork time solicitation inwork areas which are not immediate patient-care areas.Indeed. in two subsequent announcements of the revisedrule. the term "break areas" was used instead of "workareas," further limiting the area for lawful nonwork timesolicitation. Moreover, the exception prohibits solicita-ltion at times other than breaktime such as lunch or rea-sonable periods before and after work in permissibleareas. See Republic viation, supra, 324 U.S. at 803, fil.10. Finally, though Conover did not purport to rely onthe revised rule in expelling employees Rose and Mclin-nis, this incident raises doubts as to whether the revisedrule actually protects lavwful union solicitation. Thus, atthe very least, the exception renders the revised rule am-biguous and an ambiguity is to be construed against theauthor of the rule. In short, the no-solicitation rule isbroader than permissible under Board law and at thevery least is ambiguous in that it provides no clear indi-cation that it conforms to the Board's criteria. The rule isthus violative of Section 8(a)(l) of the Act. See N.L.R.B.v. Florida Medical Centr, Inc,.. 576 F.2d 666 (5th Cir.1978).B. The Withheld General Wage Increase of April 1977As shown by the evidence. Respondent granted gener-al wage increases to all its employees except unit em-ployees in April 1976 and again in April 1977. The Gen-eral Counsel alleges that the withholding of the April1977 wage increase, which was granted in the midst ofnegotiations, from unit employees was violative of Sec-tion 8(a)(3) and ( 1) of the Act. I agree.It is conceded that the April 1977 wage increase wasnot applied to the unit employees because of the fact thatRespondent was in negotiations with MSNA over theirwages. Director Brandow testified that the survey pre-ceding the April 1977 raise included the nurses and that,but for the representation of the nurses by MSNA in ne-gotiations, he would have granted them increases. Thisevidence establishes that Respondent's conduct in with-holding wage increases from the unit employees in themidst of bargaining, both in its forsecable consequencesand, in fact, discouraged union activity and supportwithin the meaning of Section 8(a)(3) and (1) of the Act.The situation herein is comparable to that presented inN. L.R.B. v. United Aircrafti Corporation. Hamilton Stand-ard Division (Bran Filament Plant), 490 F.2d 1105 (2d241 I) ECISI()NS O() NA FIONAL L.AHOR RATIONS H()ARI)Cir. 1973), enfg. 199 NLRB 658 (1972). In that case, theemployer had announced he would grant a wage in-crease on a specified date. The Court upheld the Board'sfinding that such a promise constituted a condition ofemployment and that the refusal of the employer to putthe "scheduled wage increase" into effect because, 4days before, the employees had selected a union was "in-herently destructive of important employee rights andviolative of Section 8(a)(l) and (3) without specific proofof anti-union motivation," citing N.L.R.B. v. Great DaneTrailers, Inc., 388 U.S. 26 (1967). The Court went on toreject the employer's defense that it was entitled to with-hold the wage increase in order to improve its bargain-ing position in the anticipated negotiations with theunion as not a "legitimate" business justification underGreat Dane, supra. As the Court stated, "[if] the Compa-ny's position were accepted, an employer would appearto be entitled, in the hope of improving his bargainingposition, to alter all conditions of employment afterunion certification, reducing wages to the legal minimumand allowing the work environment to deteriorate."That, the Court stated, would have a "devasting impact"on Section 7 rights. United Aircraft, supra at 1110.Respondent's conduct here was much more injuriousto Section 7 rights than that portrayed in the United A.iir-craft case and approaches the "devasting impact" charac-terized by the Court's hypothetical.First of all, the general wage increases of April 1976and 1977 were as much conditions of employment forthe nurses as the promise of a wage increase in UnitedAircraft. The evidence shows that in the preceding De-cembers-as was its custom-Respondent conducted awage survey which led ultimately to wage increases forall of its employees. This practice-a survey followed byincreases-was regular and periodic. It had taken placeat least annually over the past 8 years. Moreover, thesurvey and the prospect of wage increases were an-nounced to employees in December 1976. The eventualdecision was also announced to employees in March1977 together with the actual amount of the increase.The December 1976 survey announcement stated thatthe survey was the "first step in determining the amountof our next general wage increase." There was no doubtin the announcement that there would be an increase asthere had been every other time a similar survey was an-nounced or conducted. Director randow testified thatwithout the presence of the Union he would have grant-ed increases to the unit employees both in April 1976and in April 1977. Indeed, in January 1978, after MSNAhad been decertified, Respondent granted wage increasesof about 12 percent which, in effect, compensated thenurses for their withheld wage increases of 1976 and1977.21 In these circumstances, the practice was suffi-ciently established so as to constitute a condition of em-ployment. That the specific amount of the increase was21 Respondent also granted he nlurses a gencrldl age increase inMarch 1978 According to he testimonry of Johnlson the March 197X in-crease provided a 5 6-percent raise for the nurses (above their 12-percentraise) and 6h5 percent for the rest of he employees. Sillce this raise wasbased on the December 1977 survey it is ohsious that. despile Respond-ent's self-serviing explanations for the Januar increases, the tlallcr were tlcompensatl for the failure Ilo grant the 197h and 1977 incrcasesnot fixed is not significant. Otis Hlospital, 222 NLRBI 4()2,404, enfd. 545 F.2d 251. 255 (Ist Cir. 1976). See alsoAllied Products Corporation Richard Brothers Division, 218NLRB 1246, 1252 (1975), enforcement granted in part548 F.2d 644 (6th Cir. 1977) (regular merit wage reviewand/or increase program constitutes term and conditionof employment); The Leavenworth Times a Division ofIhomson NVew.spaper. Inc., 234 NLRB 649 (1978); Plasti-crafts. Inc., 234 NLRB 762 (1978). In the words of theFirst Circuit, the survey announcement of December1976 was an "unequivocal undertaking [which] amountedto a promise" that became part of the "existing" termsand conditions of employment. Ibid. See also .L.R.B. v.Uinited .4ircraft, supra, 490 F.2d at 1109, and cases cited.Respondent's reliance on Chevron Oil Company. Stand-ard Oil Company of Texas Division v. N.L.R.B., 442 F.2d1067 (5th Cir. 1971), declining to enforce 182 NLRB445, is misplaced. In that case the employer's normalpolicy had been to offer wage increases just negotiatedin its industrywide contract as proposals to organizedplants not covered by that contract and to grant such in-creases to nonrepresented employees. It had conditionedsuch a wage proposal to a newly organized unit upon ac-ceptance of a broad management rights clause. TheBoard found that the withholding of the wage increaseswas unlawful in the circumstances of that case and thatthe employer had bargained in bad faith. The Fifth Cir-cuit disagreed and determined that the findings of bad-Faith bargaining and unlawful motive were not supportedby substantial evidence. Both the Board and the SecondCircuit in United Aircrafi distinguished Chevron from thatcase, and, since the facts herein are closer to United .4ir-craft than to Chevron, those distinctions apply here. Inthis case, unlike in Chevron, the employer altered a con-dition of employment. Significantly, in Chevron, unlikehere, the employer offered in its initial bargaining pro-posal to the local unit, the same increase it had withheld.In the instant case the wage increase was, according topast practice, an existing condition of employment, butRespondent never specifically proposed the withheldwage increases as a bargaining proposal. Its first contractproposal had no wage proposal at all; its first economicproposal-made sonicme 3 months after bargaining com-menced-called for a 5-percent increase and its last pro-posal-at a time when the nurses reasonably could haveexpected an accumulated 12-percent increase-calledonly for a 6-percent increase. Moreover, Respondentnever sought to make up to the nurses the amount of in-crease they may have lost by the withheld general wageincreases even though the B01 recommend such a provi-sion in March 1977. Indeed, Respondent took the posi-tion that the BOI recommendation did not apply to thewithheld general increases and rejected outright anMSNA proposal in May 1977 that it grant two 5-percentincreases to make up for the withheld 1976 and 1977 in-creases. In short, Respondent's conduct precluded theemployees from ever recouping, through bargaining bythe Union, the losses which Respondent had imposed onthem for selecting it.However, even if, under Chevron, there is a require-ment that an inquiry be made into actual motive for the242 EASTERN MAINE MEDICAL CEN ERwithholding of wage increases during negotiations, I findthat Respondent's motive here was to discourage uionactivities. 22 First of all, Respondent withheld the April1976 wage increase which Brandow conceded he wouldhave granted to the nurses except that Respondent wasin a situation immediately after the election "where wedidn't know if we had a certification of election, or wewere in the pre-election period, or we were going intonegotiations." Inherent in this explanation was the ideathat it was the presence of the Union which made neces-sary the exclusion of the nurses from the wage increase.See Electri-FIex Company v. N.L.R.B., 570 F.2d 1327,1335 (7th Cir. 1978). The announcement of Respondent'saction came I day after the election which was won byMSNA. Respondent filed objections and the certificationdid not issue until May 1976. Respondent never specifi-cally offered this withheld increase to MSNA in bargain-ing. Indeed, Respondent made no wage offer to MSNAon behalf of the nurses until late January 1977 when itoffered a 5-percent increase upon the signing of a con-tract. There was no evidence that this was the equivalentof the withheld increase and it was never represented assuch in negotiations. Any argument that Respondentfound itself in a dilemma over whether to grant the in-crease or not because of the presence of the Union isspecious. The general rule is that an employer must pro-ceed in these situations "as he would have done had theunion not been on the scene" (The Gates Rubber Compa-ny, 182 NLRB 95 (1970)) and he violates the Act if hedoes not. Plasticrafts, Inc., 234 NLRB 762 (1978); Thur-ston Motor Lines Inc., 237 NLRB 498 (1978). This appliesas well to the period during which objections to an elec-tion are pending. Marine World USA, 236 NLRB 89(1978). Moreover, in December 1976 the MSNA notifiedRespondent that it had just learned of the wage increaseand made quite clear that it would not file unfair laborpractices if Respondent granted the increase to thenurses. Thus, it is clear that the April 1976 wage increasewas discriminatorily withheld to discourage union activi-ty and, although the legality of the 1976 increase is notbefore me because it was not specifically alleged andsuch a finding is barred by Section 10(b) of the Act, theevidence of unlawful motive surrounding the withhold-ing of the increase is highly probative to shed light onRespondent's motive in withholding the 1977 increaseand its cast of mind in subsequent negotiations withMSNA.Further. Respondent, throughout the period, demon-strated an anti-union hostility as shown by Moreshead'scoercive interrogation of nurse applicants; Conover's un-lawful interference with MSNA solicitations in March of2' In (herrn,,. he Hloard ite Sh ell (',, 77 Nt.RH 1306 (1948), forthe proposilloi that, ahbsent proof of unrlaI ful niive, an employer maywithhold v.lage Increases tl untl emnlphoyree pro,ided it hargains in goodfaith This pilciple as apparently fashioned prior to and withoul consideralion of he hroiadenred lontirln of "inherently destructlse" conductwhich presumes unlav ful nlotlC under Suprtme Court cases culnallllilllgIn the (;inru/ )ia, dclslimn 1o he cxteren thia ('hlmro and Sh,'ll Oil canhe read to deal ,ith altered conlditlins of employment they d nriot lakeinto account he (;reat Dull, decisionl and appeal Ito he i conlict i:lth'nited Aircra.ft I his apparnlt conflict is insignificant in this case hecausetI find Respondent's conducl both Iiherrentl destrucli:e Ilunder Ilitedittr ral/ and unai s full) nil .iitd undte r ( i, mri1977; and its unlawfully broad no-solicitation and no-access rules. The plethora of announcements of newbenefits throughout the period of negotiations makesquite clear that Respondent undertook a campaign tohighlight new benefits for nonrepresented employees andto emphasize that the benefits were being withheld fromunit employees. Combined with its bargaining positions,discussed more fully infa, and its failure to even make awage offer until January 1977 the withholding of theApril 1977 wage increase made clear to employees thattheir selection of the Union resulted in loss of benefitsthey would otherwise have received. Indeed, by the endof negotiations in June 1977 two wage increases hadbeen withheld from the nurses because they had selectedthe Union and Respondent had only offered an increaseof about 6 percent to the MSNA-a figure well underwhat the nurses would have received had they not se-lected the Union.They had not received a general wage increase sinceAugust 1975 shortly after MSNA started organizing thenurses. Only after bargaining had broken down and theMSNA was decertified did Respondent grant increasesto the nurses. Respondent's alleged concern that grantingwage increases would affect employee rights apparentlydissipated at this point even though objections werepending to the decertification election at the time. Thus,the motive for Respondent's conduct is not only estab-lished by Brandow's explanation for withholding theApril 1977 wage increases (see Electri-Flex v. AL.R.B..supra, 570 F.2d at 1335), but is reinforced by Respond-ent's overall conduct toward the MSNA-represented em-ployees.In these circumstances, I find and conclude that Re-spondent's actual motive in withholding the April 1977wage increases from MSNA-represented employees wasto dissipate union support and discourage union activityin violation of Section 8(a)(3) and () of the Act. SeeKDEN Broadcasting Company, a wholly owned subsidiaryof North American Broadcasting Comnpany, Inc., 225NLRB 25, 26 (1976).2:C. The Failure To Bargain in Good FaithThe General Counsel also presents the issue of wheth-er Respondent violated the Act by failing to bargain ingood faith. I agree with the General Counsel that Re-spoident's conduct constitutes a violation of Section8(a)(5) and (1) of the Act.The applicable principles were cogently stated by Ad-ministrative I.aw Judge Itkin in The Adrian Daily Tele'-gram a Division of Tompson Newspapers, Inc.. 214 NLRB1103, 1110-11 (1974):Section 8(a)(5) of the Natienal Labor RelationsAct makes it an unfair labor practice for an employ-er "to refuse to bargain collectively with the repre-sentatives of his employees...." Section 8(d) pro-vides that "to bargain collectively is the perform-ance of the mutual obligation of the employer andthe representative of the employees to meet at rea-' I IS. of cotullrse. irlsignificalnl that Brandou' s condtid l t a, baseld o1nd\ ice of couInse I See Ot Ilpial 222 N RB 4()2. 403 405 1976)243 I)ECISIONS ()F NAI()ONAL l.ABOR RLATIONS 1OARDsonable times and confer in good faith with respectto wages, hours, and other terms and conditions ofemployment...." In ANL.R.B. v. Insurance Agent.s'Union, 361 U.S. 477, 485 (1960), the Supreme Courtrecognized that "[c]ollective bargaining ...is notsimply an occasion for purely formal meetings be-tween management and labor, while each maintainsan attitude of 'take it or leave it'; it presupposes adesire to reach ultimate agreement, to enter into acollective bargaining contract"; though "the partiesneed not contract on any specific terms ...theyare bound to deal with each other in a serious at-tempt to resolve differences and reach a commonground." And see, Cox, The Duty To Bargain InGood Faith, 71 Harv. L. Rev. 1401, 1411 (1958).Similarly, in :V.L.R.B. v. Katz, 369 U.S. 736, 747(1962), the Supreme Court held that the partiesmust refrain not only from behavior "which reflectsa cast of mind against reaching agreement," butfrom behavior "which is in effect a refusal to nego-tiate, or which directly obstructs or inhibits theactual process of discussion." In sum, as the courtof appeals stated in N.L.R.B. v. General ElectricCompany, 418 F.2d 736, 762 (2d Cir. 1969), cert.denied 397 U.S. 965, enfg. 150 NLRB 192 (1964):[T]he statute clearly contemplates that to the endof encouraging productive bargaining, the partiesmust make "a serious attempt to resolve differ-ences and reach a common ground," N.L.R.B. v.Insurance Agents' Int'l Union, 361 U.S. 477, 486,487, 488 (1960), an effort inconsistent with a"predetermined resolve not to budge from an ini-tial position." N.L.R.B. v. Truitt Mfg. Co., 351U.S. 149, 154-155 (1956) (Frankfurter, J., concur-ring).A pattern of conduct by which one party makesit virtually impossible for him to respond to theother-knowing that he is doing so deliberately-should be condemned by the same rationale thatprohibits "going through the motions" with apredetermined resolve not to budge from an ini-tial decision." See A.L.R.B. v. Truitt Manufactur-ing. Co., supra (concurring opinion).The parties to collective bargaining are "required todo something more than attend purely formal meetingsconstituting no more than a mere pretense at negotia-tion." N. L.R.B. v. Pine Nursing Home, Inc., 578 F.2d 525(5th Cir 1978). "The mere willingness of one party in thenegotiations to enter into a contract of his own composi-tion ...does not satisfy the good-faith bargaining re-quirement." Wal-Lite Division of the United StatesGypsum Co., 200 NLRB 1098, 1101 (1972). Moreover,while there is no requirement that any party agree tospecific contract proposals, the Board may consider the"reasonableness of positions taken by an employer in thecourse of bargaining in negotiations." NV.L.R.B. v. Reed& Prince Manufacturing Company, 205 F.2d 131, 134 (IstCir. 1953), cert. denied 346 U.S. 887 (1954). Thus, theBoard must determine whether a party showed a willing-ness to "approach the bargaining table with an openmind and a purpose to reach an agreement consistentwith the respective rights of the parties." L. L. MajureTransport Company v. NA.L.R.B., 198 F.2d 735, 739 (5thCir. 1952). Ultimately, according to the First Circuit, thequestion whether a party "conducted its bargaining ne-gotiations in good faith involves a finding of motive orstate of mind which can only be inferred from circum-stantial evidence." V.L.R.B. v. Reed & Prince, supra, 205F.2d at 139-140. And see Chevron Oil Company, supra,182 NLRB at 445.Applying these principles to the instant case, I findthat at all times material, more specifically, after March1, 1977,24 Respondent failed to bargain in good faith andinstead bargained with a determination not to reach anagreement and to undermine and destroy the Union asbargaining representative.The discussion in part B, supra, clearly supports the in-ference that Respondent's conduct in withholding theApril 1977 wage increases not only violated Section8(a)(3) and (1) of the Act but also Section 8(a)(5) and (1),for it was evidence not only of Respondent's intent todiscourage union support but also of its cast of mindagainst reaching agreement with MSNA and to destroyit as the bargaining representative of the nurses. SeeChevron Oil Company, supra.The discriminatory withholding of the April 1977wage increases was central to Respondent's strategy tofrustrate reaching agreement. Thus, Respondent withheldgeneral wage increases from bargaining unit employeesfrom August 1975 until early 1978, throughout theperiod of the MSNA campaign and the succeeding nego-tiations. Respondent delayed making any economic offeruntil late January, 1976:10 months after MSNAs electionvictory; 5 months after receiving the Union's first eco-nomic proposal; and 3 months after bargaining com-menced and only after a Federal mediator entered thenegotiations. During this period, Respondent refusedeven to discuss economic issues until there was resolu-tion of noneconomic matters.Even when Respondent made an economic proposalon wages, it was less than the unit employees wouldhave received had they not selected the Union. TheUnion's final wage proposal in June 1977-a 6-percentgeneral increase from August 1975 wage scales-washalf as great a general wage increase as the employeeswould have received had they not selected the Union.Wage increases for 1976 and 1977 would have broughtabout a general wage increase of about 12 percent. Thisis based on what the nurses received in January 1978 andwhat nonunit employees received in 1976 and 1977, evenconsidering that the nurses might have received less of a"4 The first charge in the Instant case was filed on September 1. 1977MN findings relate to events and bargaining positions taken after Marchi. 1977. but I have considered events and bargaining positions takenbefotre that date to shed light on conduct occurring after that date SeeLocal L.odgie 1424. International Aoctation of Marchin:t, AL.-(CIO0 andInerzr nal -ul a .,socialion oj Muachnisr .4AlL-CIO ryan AManufacturing(Co. s I..R.B., 362 US. 411. 416 417 (190h) Crysl Springs Shirt Cor-poruation 229 NRIB 4, 7 (1977) The Leave.nworth ime., supra, 234NlRBl 6h49244 tISI RN MAINI! 'VI)IiCAI (IN I Rpercentage increase thanl the nonunl1it enlploees. More-over, Respondent never gave MSNA tile opportunitli torecoup the discriminaltoril? wit hheld .~ age increases inbargaining. MIorrell's response to MSNA's attempt tobargain over the 13()I recommlnlclldationl for retroactivepaymients s ;as to quibble over the meanin g of the rcol-mendalionl and to argue that since the nurses had beengiven merit increases after August 1975 there had heenno loss of "quity"' wlithll the maning of the 10()1 rec-ommendation. The lnguage of the recommenldation,however. leaves no room for doubt thlat it referred to"across the hoard increases." In these circumstances, Ifind that Rcsponldcnt's hargaining position o wvages isevidence of its failure to hargain il good faith.25In addition. Responden t withheld fringe benefit il-creases from unit emploces and prominetntly annoulicedthese increases as s well as the April 1977 wage increasesin nmelloranda to all emploeecs with the pointed remind-er that the unit employees were excluded because theyicwere bargaining ifor their benefits. 2;The April I. 1 77.memorandum recapped the recently enacted benefits anidlabeled this action "part of our continuing planl to keepus equal to or better thatn community levels." The mes-sage was clear that employees could gain more from Re-spondent \wilhout a unioin than they could by bargainingthrough it union. Conversely. Respoident hamimeredhome the point that the nurses were being denied bene-fits because they had chosen to bargain through MSNA.This conduct reflects Respondent's hostility toward bar-gaining in good faith.Thus, Respondent discriminatorily withheld wage in-creases from unit employees and publicized the with-holding of benefits while at the same time offering alower wage increase than the employees would have re-ceived had they not selected a union and refused to con-sider a retroactive payment of the withheld wage in-crease in bargaining. Moreover, as shown below, Re-spondent's -percent wage increase offer was conditionedupon the acceptanc e of the rest of Respondent's econom-ic proposals. In composite, these positions, taken by Re-spondent. narrowed the bargainable issues to such anextent that bargaining on economic matters was virtuallynonexistent.'5 Respondent asserts thai, on Ma 13,. MSNA was arguing for"double rclroaciivits" inslcad of lthe "one tmne pnlclll eisiolmed hbthe BOt recmltlcendaion Of course h then, Respondent had ilplc-mcnlted a cltld general illcrease which sals sithheld fronm lllt cnploces MSNA imply ask d; fr 5 prcint lir te wilihhelid 176 increalseand 5 percelt flr he ,*thheld 1977 increase-an amount less hani the12-percent increase granted il Januar 19'782' Respondent's economic proposal on fringe hencefits 'was l lmt,lower than what the nlurses Iiould hase recei'ed had hey not chosenMSNA For Ceanlple, i D)ecemher 176 Respondent announced a Itt)-percent increase ill hfe insurance, effective Januar, .11977. for all em-ployees ecept the nurses, from 54.(XX Ito 8.(XX) he nurses had not re-cered an earlier Itncrease from S2.(XX) to 4.XX) Respondent had inoteven made an ecinrlomnic proposal to MSNA and the first proposal did n1teven brinig the ilurse up It tIhe insurance henetils they ws uld hase re-ceived hut I;fr hax in, selected Ihe Unioln The 1 ing term disabil it hbeltctialnnounced i l'ehru lar 1I77 for nonlulil employees did nlt filld its ,ia51into an economic proposal to MSNA until the BO()I hearings i in iiMarch 177 And the S1 mlillion liahilt. ILnsurance henefit first appeairedIn he same economic proposal even thoiugh il hd beerl firstl anllrlluicedfor nonlnlii enplo!tce hback in March 1'7hIndeed, after March 1, 1977. Respontdent look the po-sitioni thlt it ould not seriously inegotiate oil economicissues ittil itinellenolomic issues were resolved t its satis-faction. In its submissiuon to the 13()01 i March 1977, Re-spndttiet stated that if its nonecoollnic proposals ,Acrc"accepted uhslantially ill their present orm." it " lhe prepared to imo e into serious discussions of lie co-niliic pa;ckagc. The clear implication is that i the ah-seneI of sbstantial acceptance h NISNA of its none-coonic proposals Respondent \kould nl01 undertake "''se-rious discussionis of tie ecornomic package Indeed. Re-sponidetlt's June 177 ecotnomic proposal, made aifter decertification petititio had behen filed, as conlditionedupont acceptailce of its nolleconornic pr(posal of tatfldal an;d acceptane;l of the economic proposal ;i ;a pack-age. This was different roml earlier ;laugage thit eco-noiit ics proposals were condition ed upon agree ilent oilthe nonleconomic issues. It represenited a hardenllig ofRespondelt's position and meanit that MSNA had toaccept a lo , er age increase ad the salme fringe be-ll-fits the unit employees would have rccic d oilthout aunion and it had to accept this s a package along itiRespondent's nolneconomic proposal.2Respondent's position clearly precluded bargalilig onieconomic issues for the economic proposal had to be ac-cepted as a package; there was no room for tentativeagreements on individual economic issues. his Aas littledifferent than Respondent's position prior to January 2.1977, that it would not even discuss t econonmic issuesuntil the noneconomic issues were resol'ed. Respond-enlt's position as taken vithout the acquiescenice of theMSNA; and, even by its on witticsses' tstinlony, afterNovember 4, 1976, there was no aquiescence. This posi-tion was clearl a indication of bad-faith bargaining andsheds light on its subsequent bargaining position afterMarch 1, 1977. In view of Respondent's earlier position,it is obvious that Respondent refused to even considerreaching tentative agreements on economic matters untileither resolution of the noneconomic issues or accept-ance of its noneconlomic proposal. Such an intransigentposition is strong evidence of a cast of mind againstreaching agreement See The Adrian Daily Teelegram. aDivision of' lTorpson Newspapers. Inc. 214 NLRB 110)3(1974). For [bjargaining does not take place in isolationand a proposal on one point serves as leverage for posi-tions in other areas." Korn Industries Inc. v .VL.R.B.,389 F.2d 117, 121 (4th Cir. 1967). By postponing eco-nomic bargaining to the end of negotiations, an employer"reduce[s] the flexibility of collective bargaining. [and]narrow[s] the range of possible compromises with theresult of'... rigidly and unreasonably fragienlting thenegotiations .."'N.L.R.B. v, Patent Trader. In., 415F.2d 190, 198 (2d Cir. 1969).Even on noneconomic issues, Respondent's positionwas inflexible. It rigidly insisted-from the beginning ofnegotiations to the end-upon a broad management7 tc assumlng rul h M rr th the truth f Mirrells testinun that lie lsubstallt,and illl of ttt Junll 1977 colnditioin as Itl he anle ai thal iI eaarlier pro-posl]. RKepndcrt', ploill t1,s idence of had fatllh or it suggeststhat R poindtnl i all tines cllnditiolled its L'ecot n111u p riposal upon actcepal" .o , It, ncItilniC propasil245 I)t(ISI()NS (I NAI I)NAI IAB()R R AIIONS O ARRI)rights clause and filnality clause as the price for anyagreement reached. This position, when considered to-gether with Respondent's other bargaining positions, ex-hibited a desire to undermine the Union and to avoid anymeaningful final agreement. It is uncontestcd that Re-spondent never changed its ma nagem cnt rights propo salor its finality proposal, even though the B()I recom-mended the MSNA management rights proposal an d, atone point, MSNA offered to accept the finality clause ifRespondent agreed to its management rights clause. It isalso uncontested that, although there were tentativeagreements o i specific noneconom ic issues, Respondent'sfial agreement, even as to noneconomic maltters, wasconditioncd uponl the MSNA's acceptance of the man-agemenlt rights clause and the finality cla llsce.The insistence upon the two contested clauses inl Re-spondenit's last noneconomic proposal i June 1977, evenwith tentatively agreed-upon nonecolomic provisionsmore severely restricted MSNA's bargaining rights thanthe management rights and finality clauses would bythemselves or as a pair. The management rights clauseherein was broad and extremely detailed, spelling outmanagement control over almost all aspects of the em-ployment relationship and it permitted unilateral actionon a detailed set of orking conditions. Even though ex-pressly limited by the specific obligations set forth in theproposed agreement rigid adherence to this clause as ap-plied to matters not covered in the agreement and ilconjunction with other provisions in Respondent's pro-posals was evidence of Respondent's unwillingness tobargain in good faith. See Stuart Radiator Core ManuJac-turing Co.. Inc, 173 NLRB 125 (1968). In the finalityclause Respondent sought the MSNA's waiver of bar-gaining rights during the term of the agreement over"any subject or matter not specifically referred to orcovered in this Agreement." This, of course, precludedbargaining during the term of the contract not only overmatters not specifically covered in the agreement butalso matters which had never been discussed in negotia-tions. As to the latter a union is not thought to waive theright to bargain unless the matter is "fully discussed" andthe union has "consciously yielded" its position. ProctorManuJacturing Corporation, 131 NRB 1166, 1167 (1968).Such matters could not be effectively handled throughthe grievance-arbitration provision because grievanceswere limited to complaints involving interpretation ofcontract language and provisions. The arbitrator wasprohibited from even considering a term or condition ofemployment "not expressly set forth within the provi-sions" of the contract. Furthermore, there was a prohibi-tion against the right to strike during the term of the,~ Resplliden argles in its hrief that the MSNA nllaiageienlt rightsproposal wals, in substlauce, little differclt thanl its ou l I sO 111a1 I (nlt pass on the matter this simlply conlfirlms Respolltlcli's nitrailsigeinceand cast oif mind against realhing agreement fI it refused to agree tol theMSNA clause even tenatively or in exchange fior the MSNA', agree-ment toI Respondent's finality clause Ilo tIhe extlct that Respondenllargues tIht because MSNA tentatively accepted sorie ldf its prlopiisals. IIis ahbsoled of a bad-faith bargaiing charge. Responldetit is mistlakel Auniin does not "waive" refusal tol hbtrgain charges by signiig ip for Ihebest deal it can obhtain ad conitiliitig io make all effort to reach agreement. General Electric Ctomponn Buttertr Products (porutor Department NL' R. B.. 400 F.2d 713, 727 (5th Cir 1968) cert deiedl 94 I S.1 904(1969).contract. Ihus. i view of the broad matters committedto managerial discretion and excluded from bargainingMSNA and tie employees it represented would be betteroff without a contract because, without a contract,MSNA would at least have certain statutory rights to ad-vance consultation and bargaining before Respondent im-plemert ecd changes in w orking conditiotis as well as theright to grieve and to strike if lMSNA did niot agree tothe changes. 'o this extent rigid adherence by Respond-ent to its management rights anrid finality clauses, inl thecontext of its entire bargaining coduct, forced thewaiver f statutory rights and as evidence of bad faithbargainilg. See Chcevron Oil Co.. upra, 182 NLRB at447 S Isabel Electric Srrwc s, Ic.. 225 A'NLR 1073.1080( (1976) (Crystal Sprong Shir (Corporatlion. 229NI.R 4 (1977); "/ " .S'.slel, .Inc. lobile lomec DivivionN4id-States Corporation 1 29 NIRB 527, 550 551(1960).29Other pieces of evidence involving incidents whichtook place early in bargaining, prior to the beginning ofthe 10(b) period, some ininocent, in end of themselves,but revealing in conposite when considered with otherevidence herein, also shed light o Respondent's cast ofmind against reaching agreement in the period afterMarch 1, 1977. There is evidence that MSNA repre-sentatives several times asked for inisurance informationbut that Respondent while promising the data did notprovide the information at least as of January 5, 1977.TIhere is no evidence that Respondent thereafter pro-tided the information. Providing such information is, ofcourse, an essential bargaining requirement. See SylvaniaElectric Product.s Inc., 154 NLRB 1756 (1965), enfd 358F.2d 591. 592 (st Cir. 1966hh). Indeed, according to theDecember 1976 letter from Nancy Chandler MSNA wasnot even consulted or given the opportunity to bargainover the withholding of the April 1976 wage increase--aclear change in working conditions; this too was a es-sential bargaining requirement. See 4llied Products Corp..supra, 218 NLRB at 1252 53. Malcomb Morrell, thechief management negotiator, refused to meet il back-to-back sessions with MSNA officials even though the chiefunion negotiator had to travel to Bangor from KansasCity. Morrell refused the MSNA requests to meet fre-quently because of his busy schedule and took the posi-tion that he would not meet for longer hours or havemore meetings unless he determined that satisfactoryprogress was being made. Morrell also unilaterally can--' IHe case prilimarily relied orn hy Respondent t t Justlly Its unctullpro-itlising positilno t)rl thiese tIwo clauses is distinguishable I1 Long Luke.umber Co.. s82 N R 435 (17(), the IBard ieed nlv the anage-menit rights clause and flutd, unlike here, that there as iti other vi-derice ofI' bad-faith bargaining and that ithe employer, i light of its 30-year hargairing histtory. as vAilling t agree, as II had in tie past. i acilmprehensive c de gloverning cnipllyce sages and cnditions. Mre-,iver, the union was free i grieve aid to strike uder the contract vermatters ver hilch thie emplyer slmught onl initial cointrol Indeed, thatmanagement rights proposal vs,)uld nrlot hace precluded future bargaininigbecause it was nt a broad is tlie chluse herein and it was rlolt elombinedvith a finality clauise anld ther restrictive clauses See alsol San Isabel.supra Moreover, i the ilstalit :ase, there is mnuch oilther evidence of bad-faith bargaiinig including Respondent's discriminat. ry vithholding ofgeeral i age increases during legotitations and the cnditiilnal aspect of'its eIolnic prpi sal246 EASTERN MAINE NMtI)ICAI. CNTERcelled the December bargaining session on short noticewith a curt comment, "due to unexpected circum-stances." As a result there were no meetings for some 6weeks. Iater, after the intervention of the Federal miedi-ator and the 1301, Morrell utilized an associate in his la\wfirm to act i his stead when he was unavailable aidthere were, of course, more frequent meetings. et he didnot utilize this approach in the early bargaining. In coll-junction with Respondelnt's delay in making an econoniicproposal, this colnduct shows that Morrell insisted oin aunilaterally determined bargaining procedure and exhibit-ed a lack of interest in meeting With MSNA in a deliber-ate effort to stretch out negotiations. Collective-bargain-ing negotiations are entitled the importance and attentionof any other business affairs (Lawrence lcxtrile ShrinkingCo.. Inc., 235 NLRB 1178 (1978). and Respondent's re-strictions during the period between October 1976 andJanuary 1977 delayed the effective start of negotiationsand undoubtedly infected the entire bargaining process.See "M" SYstem nv; ic., supra, 129 NLRB at 550, fn. 27.In view of all of the above, Respondent's conductthroughout negotiations, but particularly after March 1977, evidenced an intent not to bargain in good faithand indeed to undermine and destroy MSNA as bargain-ing representative of the nurses. This record demon-strates the classic case of an employer who is prepared"to sit [at a bargaining table] almost forever ... to makeconcessions here and there ...[as a] means by which toconceal a purposeful strategy to make bargaining futileor fail." N.L.RB. v. Herman Sau.suge Company. Inc.. 275F.2d 229, 232 (5th Cir. 1960). Accordingly I find andconclude that Respondent violated Section 8(a)(5) aid(1) of the Act.D. The Representation Case and the Unilateral WUageand Benefit IncreasesAs set forth above I have found that Respondentcommitted violations of the Act which continued to thetime of the decertification election. Two of the objec-tions, objection I, involving the withheld wage increases,and Objection Ill, involving the broad no-solicitationrule were encompassed in the unfair labor practice find-ings. The withheld wage increase was first announcedwell before the filing date of the decertification petition,May 31, 1977, and thus would not constitute grounds forsetting aside the election. See Ideal Electric and Manufac-turing Company, 134 NLRB 1275 (1961). However, theexistence of the broad no-solicitation rule at the time ofthe election is sufficient to sustain Objection Ill. SeeGrundy Hospital, Inc., 210 NLRB 1, 2 (1974). Moreover,my findings concerning Respondent's failure to bargainin good faith, exemplified in part by bargaining positionstaken on June 22, 1977-after the filing of the decertifi-cation petition, would also provide grounds for settingaside the election. Cf. .ltnerican Safety Equipment Corpo-ration, 234 NLRB 501 (1978). Accordingly, I find andconclude that Respondent's misconduct interfered with afree and fair election and that the election of July 28.1977, should be set aside and the representation caseshould be dismissed.")I further find that, as of January and March 1978.MSNA still represented the nurses and, consequentlyRespondent's unilaterally imposed w\age and benefit in-creases at these times were unlawful. An employer's im-plementation of its last wage proposal in the absence of alegitimate impasse is violative of Section 8(a)(5) and (1)(of the Act. Yamo Woodcraft. Inc. dh/a Cal-Pacific ur-nilure MJi. Co.. 228 NI.RB 1337, fn 1 (1077). And "it ismanifest that there can be no legally cognizable impasse,i.e. a deadlock in negotiations which justifies unilateralaction, if a cause of the deadlock is the failure of one ofthe parties to bargain in good faith." Industrial Union ClMarinc and Shiphuilding Workers of .4merica. .4FL-CIOv N. L.R.B. 320 F.2d 615, 621 (3d Cir 1963). In views ofmy findings set forth above there %v as no impasse in thiscase and thus Respondent's conduct was violative ofSection 8(a)(5) and (I) of the Act. Even though thismatter was not specifically alleged in the complaint itwas fully litigated and fell within the general scope ofthe refusal to bargain allegations of the complaint. SeeErich R. iebher and Bernadine T7 Weher, Co-Partners d/h/a Wehbers BakHery 211 NLRB 1, 14 (1974).CONCI.USIONS 01r LAW1. By virtue of gaining representation rights in a Boardconducted election on March 18. 1976, and being certi-fied by the Board on May 26. 1976, MSNA was, at allmaterial times, and is at present, the exclusive bargainingrepresentative for all employees in the appropriate unitbelow for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.2. The following constitutes a unit appropriate for col-lective bargaining within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time general dutynurses (staff RN's) employed by the Employer at itsBangor, Maine Medical Center locations, includingnurse anesthetists and all instructors and assistant in-structors at the School of Nursing; but excludingemployee education instructors, supervisors, assist-ant supervisors, head nurses I and II, guards, allother supervisors as defined in the Act, and allother employees.3. By discriminatorily withholding w\age increasesfrom bargaining unit employees on and after April 3,1977, Respondent violated Section 8(a)(3) and (1) of theAct.4. By the conduct set forth above and by failing tobergain in good faith, since March 1, 1977, with MSNA,Respondent has violated Section 8(a)(5) and (1) of theAct.5. By unilaterally granting wage and benefit increasesto bargaining unit employees in January and March 1978:" I do not reach he further isuc, presented bhO ()hjccciln II. If,heher Respondenl als, Imlproperly inlerfered ith ice lccltiln bNpil. ng or t trilll riporaltii (If soni cmplosec, fronm their X acalilluback I llilogmr Malif, to oi l iIn the election247 I)t'lISI()NS OF) NA'I()NAI IAB)R RA''lIONS B)ARI)without notifying and consulting with their bargainingrepresentative Respondenit violated Section 8(a)(5) and(I) of the Act."l6. y interrogating employee applicants, by intcrfcringwith employee solicitation for union purposes on non-work time in nonlwork, nionpatient areas and by mainlain-ing overly broad no-solicitation and no-access rules, Re-spondent t has interfcred %with, coerced, and restrained em-ployes in the exercise of their Section 7 rights in viola-tion of Section 8(a)( ) of the Act.7. I'he unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.8. The decertification election in Case I-RD-888 is setaside and the petition in that case is dismissed.9. The Respondent has not otherwise violated the Act.TIrlE RtMNt)iYHaving fou)nd that Respondent has engaged in certainunfair labor practices I shall recommend that Respondentbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes ofthe Act, including the posting of appropriate notices andbargaining with MSNA in good faith. 2Since Respondent has been found to have discrimina-torily withheld wage increases to which bargaining unitemployees were entitled and would have rcccived butfor Respondent's discrimination, I shall recommend thateach of the affected employees be reimbursed for the in-creases they would have received from April 3, 1977, tothe present by payment to them of the difference be-tween their actual wages and the wsages they would havereceived had the increases been granted to them in themanner testified to by Director randow and granted tothe other unrepresented employees in order to returnthese employees to the status quo ante. The amount shallbe computed on a quarterly bsis in the manner set forthin 41lied Products Corp., 218 NLRI3 1246 (1975), and 'W. Woolworth Comnpany, 90 NLRB 289 (1950), with in-terest thereon to be computed in the manner set forth inFlorida Steel Corporation, 231 NLRI3 651 (1977)i':" Nolhing in this l)ccisiun or ()rder shall hb c nstrued s rqirlnigRespondetill Io rescind iany such hetlfilsIa" Curiously, Respolldcn argues al leilglh againl inliptriion of il har-gallinig rilr by citilg anld discussing .RI v (;i / I'twkin/ Co.)Inc. 35 t S 575 (19751. alld is protgen I hest cascs are clcirl appi-ite fir Ii', bargainiing tbligatit iarise h5irtie of a Board certifilatiOiad rllilains itt ill eca e t Respo ildl Cl' s failutrte to ibitde h il siatI-itry dul1 baI hirgai Il good falith I hc bargaiillg order rmcedy is lothased on arl assessllnt of lihelher a car-d Iliatoril) is a better illdicatlr orfree cholice Iehai i anc 1,i thaird cllecion, but raltlher R ,pordcni's failurcto hbargali l and oilt r eulduct prilol li the dItcerTrlil-cain (cleclilrl licjl1as sel aside becal'c;l of R espoidcplleIi niiscollli CL t Itled. i l usuai l lilsuch cases oii e' enid I l crt'ltifiica;ll ll year to IIlake up for ile ptrliod cll1-sumed hb an; elploetr's failure to hargain in geood faith Se Southil Itwlwrlosppttul, I't) Nl RB 1077, 1088 (1t 977), ad .ar J, /'outr ( In, 136NL.RB 785. 787 (lth2)tn [ii rgardl, tlite ( .harging Party alid li (nicrail ((rilsel rge tili lextend the ccrificatiiill sear I shall iit recollnCllid thi renietl. li .-er, silce Rspondent's refusal 1I1 bargain d1atid froitj March 1. 1977. hmonths before the irst unfair lhor pracltlc harge and Ihis flls aiilr tat te end of tile rigillal crtiilttiInl yCear C(iseqiuerlilh h hargainingobligalio iposed hrein sha.ill h a general ne t extend tit a reistiable perIol ill I hch it Call h giveii a fair chliance io sicecd /rUlAilBro (C ompue, s 1. R., 321 i S 7)2. 75 19441a Set gnerall. ili 'll utilitr & tlcaling (o., 13s NIRII 716 1 1962)As I have indicated, in January 1978. the bargainingunit employees receiv ed a wage increase of about 12 per-cciit over their August 1975 wage scale. While thismight have tolled some backpay liability, I leave resolu-tion of this issue to the compliance phase of the case. Re-spondent's action simply confirms that but for the dis-rinmination which occurred in April 1977 the employeeswould have received wage increases which other unre-presented employees were receiving on April 3., 1977.See .illied Products Corp.. supra: Chevron Oil Co., supra,182 NLRI3 at 450-451; and roavis Meat & Scabod Corn-pany., Inc., 237 NLRB 213, fn. 2 (1978).In view of the devasting impact of Respondent's delib-erate violations on employee rights, which led inevitablyto the decertification of MSNA, and the creation of anatmosphere at the Medical Center, which becomes morepermanent with the passage of time, that Respondent hassuccessfully repulsed MSNA under the guise of havingbargained fairly with it;:4and also in view of the evi-dence (pra, fi. 3) that a resolution to suspend new col-lective-bargaining activities throughout the State ofMaine was caused in part by Respondent's apparent suc-cess-by its unlawful conduct-in ridding itself ofMSNA as bargaining representative, I deem it absolutelynecessary in order to recreate the vtacru quo ante to rec-ommend the following additional remedies in this case:1. In order to fully dissipate the effects of Respond-ent's widespread and flagrant interference with employeerights and in view of Respondent's liberal use of itsweekly bulletin to apprise employees of its discriminato-ry policies, I shall recommend that the notices herein berequired to be mailed to the homes of all present em-pioyees and all those employed since March 1, 1977,whether i the bargaining unit or not."5In addition, thenotices should be printed in the weekly bulletin onceeach month for as long as the notices remain posted. Fi-nally, I shall recommend that the notices in this caseremain posted for a period of 12 months or until a bar-gaining agreement with the MSNA is concluded or alawful impasse is reached, whichever event occurs first.In iew of the impact of Respondent's unlawful conducton NISNA bargaining activities statewide, I shall alsorecommend that the notices be published at the Respond-ent's expense in a newspaper or newspapers of generalcirculation in the State of Maine weekly for a period of 1month.2. In order to assure that future bargaining in goodfaith is carried out ad in view of the record evidenceherein concerninig early delays by Respondent in meetingwith MSNA and bringing forth economic proposals, Iwill recommend the remedy suggested by MemberMurphy, dissenting in Ihe Leavenrorth Times. 234NLRIB 631, that:I For examlple. emploce I iilt vte, filed tile ccerification pelilllionIttificdl Ihat lnlph 'ecs wcre LIpsi becaust Ih dccertifical loin cleciillo"ias lno upheld ilil threfire making iH iellligible for us It request hel ;"igt ill rcIrese":' Ihcre Is tUlconltradicted ct idcelce thait Rcsplidenit feared tha ifMSNNA tcre lit stoippc antllh r liilll. tIspitill w\ rkers lUnilnl I.ocalI L9', .i ldi ltl ImpI 1to oirgaili C olher hsiplital cnIplo )res,248 EASTI'RN MAINE MtI)ICAL CtN I IR[A]t the Union's request, Respondent meet for aminimum of 15 hours per week until agreement isreached or a lawful impasse is reached ... Re-spondent consent to the presence of a represenltativefrom the Federal Mediation ad Conciliation Sers,-ice if the Union so requests; and ...Respondentprepare wuritten bargaining progress reports everx15 days and submit them to the Regional L)irectorfor Region [I] with true copies thereof to theUnion.In addition, I ill recommend that Respondent he or-dered to begin hargaining within 15 days from the dateof this Order. See lurowe Servo Conrrol, Inc... suprl, 367.I believe that these provisions are necessary to ensure aclimate for good-faith bargaining in the future.3. Respondent's bad-faith bargaining rendered MNSNA'sparticipation i bargaining a nullity and cost the ulnionltime and money as shown in the September 1977 resolu-tion of MSNA inot to undertake nesw collective-hargain-ing activity. Accordingly, I shall recommend that Re-spondelnt be ordered to reimburse the MSNA for anl,and all expenses incurred in bargaining Uithi Respondentfront March 1, 1977, uitil June 22, 1977, hen bargainl-ing ended, including reasonable expenses for salaries.travel costs, per diemin and other reasoniable collective-bargaining costs. See J. P Svens & Co.. Inc., 239 NI.RI738 (1978X); and Menmbher Murphy's dissent in 7Th( I. Liiu(n-worth ie', upra, 234 NLRB 649 (1977): see also 1.F..1Milling Compaunyl, 170 NIRI3 1079. 1080 (196X8).Fhe General Counsel also requests, as does the Charg-ing Party, that Respondent be ordered to reimburse theGeneral Counsel and the Charging Party for expenses in-curred i the investigation. preparation, and presentationof this case. This is a novel remedy ordinarily reservedfor those cases where a respondent's defenses are "frivo-lous" or not "debatable." Ilec'S,. Inc., 215 NLRB 765(1974). Persuasive support for such a remedy is providedby Member Murphy in her dissent in 7ie LeavenworthTitnme, pra, and by Administrative ILaw Judge Ries inJ. P. Steveon, supra, particularly in cases such as thiswhere an employer has engaged in serious and deliberatebad-faith bargaining. Ho. ever the majority in The Leav-enwortlh irmt did not find the conduct therein "so egre-gious" or respondent's defenses "so frivolous" to requiresuch a remedy.The instant case is a strong candidate for the imposi-tion of the litigation expenses remedy. Respondent's bad-faith conduct was egregious in any meaningful sense ofthe word. Its conduct was calculated and deliberate.Moreover, Respondent is a large employer w'hose deci-sions on the basic issues in this case were made by highmanagement officials. Respondent was represented at allrelevant times, including ill the negotiations, by counselwho also litigated this case. In addition, the operativefacts herein were not seriously in dispute. There weretestimotnial conflicts over whether there had been anagreement early in negotiations not to discuss economicissues. ut, even on this issue, the significant factor wasconsideration of the documentary evidence whichshowed that Respondent placed conditions upon its eco-nomic proposals which effectively precluded bargainingon them until noneconomic issues usere resolved. Theviolations herein involved events ad bargaining posi-tions taken after March 1i 1977, and they were based pri-marily on doclumentar. or essentially uncontradicted evi-dence and the testimony of Respondent's officials. ran-dous explained the discriminatory wage policy and docu-metlary evidence highlighted its impact on emplosecs.Respondent's negotiating g positions ere also well docu-imenited. rom these facts it might be argued that thelegal implicaltions of Respondent's bargaining positionisand discriminatory ithholding of wages were so clearthat Respondent's litigation of this case was simply aconitinuation of its bad-faith bargaining attitude aimed atdefeating the Union.I am reluctant to make the above finding and from itorder a litigation expeinses remedy because of my under-standing of the position of the oard's majority on thisissue Its iew conltinues to be that such a rcmedy uitillnot hbe imposed xein a "egregious"'' case of bad-fltlhbargaining unless a respondent's defenses are deemed"frivolous."'' While many of Respondent's defenses erewide if' thie mark anid urpersuasive, I cannot ith confi-deuce label them frivolous. See King i'rrac \' .\urringHlome nd lie /Hlel acilitrv 227 NLRH 251 (1976). I shalltherefore declilne to order the reimbursement ft' litigationexpentses.Ulpon the foregoing findings ad conclusioins and thleeintire record, anrid pursuant to Section 10(c) of the Act, Iissue the follo,inrg recommended:()ORDE)R:"The Respondent, Eastern Maine Medical Cenlter itsofficers. agents, successors. and assigns. shall:1. Cease and desist front:(a) Promulgating, maintaining in effect, enforcing orapplying any rule. regulation, or other prohibitionagainst employees Iho solicit on behalf of any labor or-ganization during their nonworkilng time in any area ofits hospital or on its outside preniises other thant immedi-ate patient care areas.(b) Promulgating, maintaining, enforcing, or applyingally rule. regulation, or other prohibition which preventsoff-duty employees from soliciting on behalf of any labororganization in the outside nonworking areas of the hos-pital premises.(c} Interrogating employees with respect to their unionactivities or those of other employees.(d) Discouraging membership in Maine State NursesAssociation (SNA), or any other labor organization, bywithholding wage increases from employees representedby MSNA or any other labor organization or otherwisediscriminating against employees ill any manner ill regardto their hire or tenure of employment or any term orcondition of enployment.i n tecxcnit o *ctplion. are Iilc i pllx p t'dL h5S. 112 4 ,)the Rild il it Rt.'g ~inlltln.I thc Natwlil I .ior Rt'l linl Ba rd til,fitin ll rCkoni rltlJl ()rtt. }lt, i ll hrC ll. a- i pro iktii S- i() 48 lf 1lc Rulis ,ni,] Rcg ulllon. hi adiptedL h tit Hlril ildSnhiconic it ftlllligv. ,L'TIC/u i i .i1iI ()irdt,. illn il;II ohicclllls Ithlrct.,.hll d ,,ted ' %d foI r purpoe',24q I)ECISIONS ()F NA I IONAI. LABOR RELATIONS BO()ARI)(e) Refusing to bargain in good faith over wages.hours, and terms and conditions of employment withMSNA as the exclusive representative of its employeesin the following appropriate unit:All full-time and regular part-time general dutynurses (staff RN's) employed by the Employer at itsBangor, Maine Medical Center locations. includingnurse anesthetists and all instructors and assistant in-structors at the School of Nursing; but excludingemployee education instructors, supervisors, assist-ant supervisors, head nurses I and II, guards, allother supervisors as defined in the Act, and allother employees.(f) Unilaterally implementing changes in wages, hours,or other terms and conditions of employment withoutfirst notifying and consulting with MSNA.(g) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make whole the employees in the unit found ap-propriate herein for any monetary loss they have suf-fered as a result of Respondent's failure to make applica-ble to such employees the increased wages and benefitsgenerally granted by Respondent to its unrepresentedemployees on and after April 3, 1977, together with in-terest, in accordance with the remedy section of this de-cision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, surveys, and allother records necessary to analyze the amount of reini-bursement due under the terms of this Order.(c) Rescind any rules restricting the areas and times inwhich employees may solicit on behalf of labor organiza-tions as they apply to times other than nonworking timeand to areas other than immediate patient care areas; alsorescind any no-access rule insofar as it applies to off-dutyemployees and prohibits them from soliciting on behalfof labor organizations in the outside nonworking areas ofthe hospital premises.(d) Upon request, bargain collectively and in goodfaith with MSNA as the exclusive bargaining representa-tive of the employees in the above-described unit within15 days from the date of the Order.(e) Post at its hospital facilities in Bangor. Maine,copies of the attached notice marked "Appendix."'7Copies of said notice on forms provided by the RegionalDirector for Region I shall be: (1) mailed to all employ-ees on the payroll as of March 1, 1977, and all presentemployees; (2) published in Respondent's weekly bulletinonce every month for the period of I year or until a col-lective-bargaining agreement is signed with MSNA or a:" In the event hat this Order is enfirced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the Natlional abor Relations BHoard "shall read "PostedPursuant to a Judgment of the United States Court of Appeals enforcingan Order of the National Labor Relations Board lawful impasse is reached, whichever occurs first; and (3)remain posted by Respondent for the period set forthabove in conspicuous places, including all places wherenotices to employees are customarily posted with reasoin-able steps taken to insure that said notices are not al-tered. defaced, or covered by any other material; and (4)published at Respondent's expense in a newspaper ornewspapers of general circulation in the State of Maineweekly for a period of I month.(f) Bargain with MSNA, at its request, for a minimumperiod of 15 hours per week until agreement is reachedor a lawful impasse is reached; and, at the request ofMSNA, in the presence of a representative from the Fed-eral Mediation and Conciliation Service; and preparewritten bargaining progress reports every 15 days andsubmit them to the Regional L)irector for Region I withtrue copies thereof to MSNA.(g) Reimburse MSNA fr reasonable costs incurred byit in the collective-bargaining negotiations as set forth inthe section entitled "The Remedy."(h) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.II Is I:tRIIIIR ORI)IiRI) that the complaint be dis-missed insofar as it alleges violations not found herein;anid that the election in Case I-RD 888 be set aside andthe petition in that case be dismissed.SUPPLEMENTAL DECISIONS \ ILM}N I OF I HI CASf.ROIIRi A. CIANNSl, Administrative Law Judge: Inmy original decision in this matter, some 16 months ago,I considered and rejected the contention of Respondent(also called EMMC) that the Maine State Nurse's Asso-ciation (herein MSN was incompetent to represent Re-spondent's employees because of the presence of thirdparty supervisors. As indicated in my original decision,Respondent had not shown participation by its own su-pervisors in the affairs of MSNA and the bargaining be-tween Respondent and MSNA took place through subdi-visions of MSNA which did not include third party su-pervisors. While my decision was pending appeal to theBoard, the Board handed down its decision in SierraVistla o.spital, In.. 241 NLRB 031 (1979). This decisionrecognized the possibility, for the first time, that partici-pation in union affairs by third party supervisors-thoseemployed by an employer other than the employerwhose employees are represented by the union-couldrender a union incompetent to act as bargaining agent iftheir participation creates a "clear and present danger"of a conflict of interest affecting bargaining unit employ-ees or the bargaining process itself.'it date the iBoard has nolt disqualified a labor (irganizatlln solel be-cause f the participation of third party supervisilrs in union affairs'Ihere are, of course. cases. Iredatlrig S,rr a 'ivra, which hold that aunion may be disqualified from acting as bargaining representative whereit is shown that the unitoll, whether it includes third party supervsnirs orr, has an iiproiper relatinship with an clipliyer 'hich has a compeliiir or olhr close relationlship ith the enipilner with hom it seeks tobalrga;lin Se L. R B. Davild HButrick f; 'npanr. 361h F 2d (X) lis CirContinued250 EAS TERN MAINE MEDICAL CENTEROn June 21, 1979, the Board remanded this proceedingto me to take further evidence and to make findings, inaccordance with Sierra Vista, concerning whether or not:[T]he presence of supervisors of Respondent or ofthird parties as officers on the board of directors of,or in other positions of authority to speak for or onbehalf of the Maine State Nurses Association dis-qualifies that association as the collective bargainingrepresentative of Respondent's non-supervisorynurses.The Board deferred decision on all other issues presentedin the original decision, including findings of violationsof Section 8(a)( ) and (3) of the Act upon which theremand issue had no bearing.Thereafter, on June 29, 1979, the General Counselfiled a motion for reconsideration which was denied byorder of the Board dated August 20, 1979. MemberTruesdale dissented and stated that he would grant themotion and decide the case "on its merits now, and with-out further delay."Thereafter, I contacted the parties about setting ahearing date for the remand. The parties were unable toagree on a hearing date prior to November 1979. On No-vember 14, 15, and 16, 1979, a hearing was held inBangor, Maine, on the remand issue. All parties werepermitted to present evidence and examine and cross-ex-amine witnesses. Respondent called all the witnessesexcept one, Vera Gillis, president of MSNA, who wascalled by the Charging Party to answer about 10 ques-tions.Briefs from the parties were received on January 4,1980.Based on the evidence submitted in the original pro-ceeding, the findings in my initial decision and the evi-dence presented in the 1979 remand proceeding, I makethe tollowing additional findings and conclusions:2196h); C(B5. r(ir 226 NLRB 537 (1976), enfd sub nom. InterrnautinualBrotherhrod of Ehctircal Workers [CIBS, Inc v. X .L.RB., 557 F 2d 995(2d Cir 1977), Bausch and Lomb Optical Co., 108 N.RB 1555 (1954).The presence of an employer's own supervisors in the bargaining processhad been grounds for disqualifying a union long before Sierra Vlta. SeeN'as.au & SuJJolk Coniractory .4socialion, 118 NL.RB 174, 17 (1957)In my original decision, I also stated that I believed that Respondenthad waived any objection to the competrency of MSNA to act as bargain-ing representatrie because of the presence of supervisors in MSNA Thiswas based on the law as it then existed which, in my view, did not recog-nize an incompetency defense based on the presence of third party super-visors Had any of Respondent's own supervisors been involved inMSNA or in the bargaining process it surely would have know n about itand should have objected during bargaining. Respondent did not objectand none of its own supervisors were involved in MSNA or the bargain-ing process. Sierra ista apparently expanded the incompetent defenseto include allegations concerning the participation of third party supervi-sors This intervening factor plus the very fact of this remand put intoquestion the efficacy of my waiver finding. However, I note that at leastline court has held that an employer waives a litigation inspired defenseto a unions' representative status when it bargains with that union for aperiod of time See King Radio Inc .VL.R..R .398 F 2d 14, 20-21 (10hCir 1968)In response to my request that the waiser issue be briefed, Respondentasserts that it was "only in the context of the present unfair labor practiceproceeding" that Responden recoglized the collecli. bahrgainiig sitlhMSNA "had been and could be hampered hy an rganizationl cnlaininglarge numbers of supervisors who were not sufficlently committed to thebargaining process " his assertion exposes the lack (If suhbtance io theRespondent has failed to satisfy its burden of provingthat MSNA is disqualified from serving as bargainingrepresentative of its employees.In Sierra Vitra, supra, the Board recognized that par-ticipation of supervisors in a State nurse's organizationcould, in some circumstances, result in a disqualificationof the organization from acting as bargaining agent.However, the Board held that such a disqualification willbe found only where the employer "meets its burden ofshowing that the participation of its own supervisors, orsupervisors of third parties, presents a 'clear and presentdanger' of a conflict of interest interfering with the col-lective bargaining process." Lancaster Osteopathic fIospi-tal Association, Inc., 246 NLRB No. 96 (1979). The em-ployer's burden is a "heavy" one. Lancaster OsteopathicHospital A soc(iation, Inc.. supra.3However, according to Sierra Vista, where, as here, anemployer's own supervisors do not belong to the nursesassociation and the employer relies solely on the pres-ence of third party supervisors, the Board has held thatthere is no "inherent conflict in the bargaining processbetween supervisors and employees." (Ibid.) As theBoard has stated in Lancaster:The active involvement in PNA of a supervisor em-ployed by a third party may create a conflict of in-terest "[n]ot because ...there is an inherent con-flict between all supervisors and all employees, butbecause of the possible relation between the em-ployer with whom bargaining is sought and the em-ployer or employers of the supervisor participatingin the bargaining process." With respect to supervi-sors of third parties, a disqualifying conflict of inter-est may result from a demonstrated connection be-tween the employer of the employees whom thenurses association seeks to represent and the thirdparty employer or employers.Finally, a simple assertion that some of the association'sleaders hold supervisory positions in hospitals which arein competition with the employer is clearly insufficientto "demonstrate a clear and present danger of a conflictof interest which compromises [a union's] bargaining in-tegrity." Lancaster, upra. See also Arlington Hospital As-Respondent's defense First, the long line of cases recognizing the ncom-petency of unions Io act as bargaining representatives is bottomed onconcern for the employees, not the employer. In Bausch A Lomb OpticalCompany, 108 NLRB 1555. 1559 (19541, the Board gave, as the rationalefor its disqualification rule, that a union must approach the bargainingtable "with the single minded purpose of protecting and advancing theinterests of the employees who have selected it as their bargaining agentand there must be no ulterior purpose." Secondly, had Respondent beenprejudiced by the presence of third party supervisors surely it wouldhave objected sooner Is failure to do so durirg the year-long bargainingprocess at the ery least renders its allegation that there existed a conflictof interest highly unlikely. The alleged conflict is hardly in the categoryof a "clear and present danger" if Respondent itself-as tough as it wasin negotitions -failed It recognize it during bargaining Cf. 4cme Wireiork,. I1.. 229 NI.RB 3333, 336 (19771, enfd 582 F2d 153 (2d Cir1978) cert denied sub non. Shopmen's Local 455, Internarltnal Asictwriaionof' Bridge. Structural and Ornamental Iron Workers, .41-('IO .Arne Wire1orkl, In'.] ..L. KB. 99 S.Ci. 1049 (1979)' The parnllcpation of all employer's ow n super% isors in the bargainingpries, had been ground for disqualifyrig a union long before Sierra'oita See \'asau & Sjfl, l upra, fr I251 I)t I'SI()NS ()1: NA I I)NAI. I.AB13()R Rl.AII()ONS )ARI)%ocatioti. Inc. /a .Ir/inlgtonl Iospital, 246 NL R NLRB No. 159)(1979); IluallAhurg Generul lospital, 247 NLRBI No. 30I 980X()): Rocjord M:morial .l.oci(Jlltonl dl/b/a Rock/Ord.1etmorial llopital, 247 N RB No. 51 (198): Sidnel vlrhcbr Cancer I stilute, 247 N I R No. I (1980).Analyzing the evidence and thle largullCnts i this casein accordianc w ith the albove authorities I find and conl-clude that Respondeiit has not shown that a disqualifyingconflict of inllerest-on e that presents a clear and presentdanger to bargaining unit employees or the bargainingprocess-may result from any connection between Re-spondeiit and any other emrployer whose supervisors par-ticipate in the affairs of MSNA. My reasons inicludingthe niecessar N findings and cone llusions re set forthhbelow:1. No supervisors of Respondent are officers or direc-tors of MSNA. Nor hits Respondent shown that any ofits supervisors are in positions of authoriy in, or evenmemnber of, MSNA.2. There are about 8X()00 members of MSNA. PIreseitly,about 12 percent of the members hold supervisory posi-tions. some with public sector eployers. The menmber-ship has beel steadily dcclining. as has the ratio of super-visor5mlellbers. For example. in 175 Ihcr.c ere 1283members ad 18 percent of those were upCervisors hedesignation supervisor was determined hy computilig tilhenumber of members who indicated on their applicationsthat they were either "(1) Administrator or Assistant or"(3) Supervisor or Assistant." Some of the employers ofthese supervisors were public sector employers such asthe State of Maine. Mailne labor ;laws provide for the in-clusioni of supervisors of public sector employers il col-lective-bargainling units and some supervisory meihbersof MSNA are represented by labor organizations.3. In the past 4 or 5 years anywhere from 4 to 7 of the13 or 14 officers and directors of MSNA were in super-visory positions, some with public sector employers,such as the State of Maile.4. The bylaws of MSNA provide for a council on eco-nomic and general welfare (hereafter referred to as 1-and G/W or the council) which is responsible for aneconomic security program. This includes directing orga-nizational and collective-bargainiing activities for nurses"eligible for representation unler Maine abor l.aws aidunder Federal Laws and Executive orders," who are de-fined as "eligible members." The 1()-member council.which is to make annual and periodic reports to theMSNA board of directors and the MSNA general mem-bership, is "accouitable to" and elected by the "eligiblemembers." The council is authorized to establish guide-lines for the chartering of local bargaining units and toexecute, on behalf of MSNA and the local bargainingunits, all bargaining agreements negotiated.The bylaws also provide that local bargaining unitswill "approve or ratify a collective bargaining contract"by majority vote.The MSNA bylaws provide that the council's programmay he funded by an "assessment in addition to annualdues, payable by all eligible members" and set by eligiblemembers at the annual convelltion. The bylaws also pro-vide that "eligible members shall approve ...annual ac-couits, audits aiid a budget at the MSNA annual convertn-ion. "5. At the May 1975 meeting of the MSNA board ofdirectors, the board voted that there hbe an amenidment tothe hylaws of the MSNA to chaiige the status of thethen-coliiissioin on econllOnlic and general welfare to re-ilect its "insulation" vith a "separate budget."Initial funlding of S2(X) was approved for the remainiderof 1975 for the commission.At the Septembnher 1975 MSNA State convention thecihanged tatus described ahove was approved and thecolmmission was changed "to a Council with its ownbudget and with direct accoulltahilit to membership."Tlhereafter "eligible members" appro ecd all accounlt,audits, aind budgets The council is thus the only commis-sion or counlcil of MSNA not directly accountable to theboard. '6 The 1970 llllual report alllounced the board of i-rector's p olicy, determined at the MaN 1, 1976. meeting,to be as fllovws: "ClearI', those members of the Boardholdilg super isory posilions must remo ve themselvesfrom disclsOll anld o oting (on niatters concerning theI conolnic Security Programn" There is testimony aidsolileidliatiol ii the illc minutes hat supervisors did ab-stain from voting in accordance with the above po:icy.7. The forination of the F and G/W council coincidedwith a organizational campaign and bargaininig activitiesat Respondent's hospital. It appears that the primary-perhaps the onl-activity of the E and (i/W councilduring the term if its existence was organization of aidbargaining ith Respoideint. Since September 1977, thecouniicil sole r esponsihilitN has beenl to follo the litiga-tionl of tills Case.8. As stated in my original decision, the collective-bar-gaining activities at Responidenlt were carried on throughthe EMMC local hargainillg unit of MSNA which is sep-arately chartered and has separate bylaws. Membershipin this unit is limited to members of the NLRB approvedhargaiiinig unit. No supervisors are included. The bylawsprovide for a negotiating and grievance committeewhich has the authority to draw' up and present bargain-ing proposals which it did during the negotiations withRespondent. TIhe bylaws also contain a provision whichprovides for a contract ratification vote by all employ-ees. not only members. There is also a provision thatprovides for grievances under any contract to be present-ed hy the unit's negotiation and grievance committee.Under the charter, the negotiating ad grievance com-mittee is charged with "seeing that the terms of theagreement are enforced."The and (/W council has established a statement ofcriteria for the chartering of local bargaining units whichstates that it shall be the responsibility of the local unit,inrer alia, to formulate conltract proposals and to partici-pate in negotiations and ratify final contracts. The state-nient also provides that the local bylaws clearly muststate that the functional purpose" of the local unit is "torepresent members i collective bargaining," that "con-tract proposals must be approved by the members of the-* S- /Ir tlrrhnIln I pr / il i, lt lr. /In ., ,1 miiton If pytal/ .246NtI R N.I 159 (I 7 1 LAS I 'RN MAINt NlMEt)ICA C( N IIRlocal unit before they are presented flr negotiation" aindthat the inall negotiated contract ust be approved by amajority of the members of the local unit before it is rati-fied. The chartering criteria ere not discussed with theMSNA board of directors.During the period when it hargained sWith Respondentin 1976 and 1977 the local bargaining unit actually for-mulated hargaining proposals and negotiated with Re-spondent. There is no e idence of supervisory participa-tion ii the local bargaining unit or in the bargainingwhich actually took place with Respondent.9. There is no eidence that the board of directors hasveto power over the actions of the E and G/A councilor the local bargaining unit with respect to collectixe-bargaining proposals or the final substantive content ofcollective-bargaining agreements.10, The E and G/W council is authorized to fund theeconomic security program by annual dues and assess-ments payable by "eligible members." The fee is set bythe "eligible membership" at the annual convenltion. It isauthorized to prepare, submit. and approve its ownbudget. Such activities are limited to eligible memberswho pass o the budget separately at the annual consen-tions. Separate funding is also available to local units,such as the EMMC local unit, which has the authority toassess and receive dues from its members.Neither the local unit nor the council has apparentlysecured funding through alr assessment upon eligiblemembers. The council has submitted its budget throughthe finance committee of MSNA and the board of direc-tors where it has been incorporated in the MSNAbudget. Funding since it was formed as a council in 1975has been provided to a great degree through a grantfrom the American Nurses Association (ANA), theparent of MSNA. It has also utilized general revenues asfollows: 1.95 percent of MSNA dues for 1976-77; mini-mal amounts for 1977 and 1978X; and nothing after 1978.The financial relationship between the E and G/Wcouncil and the board of directors is indistinguishable inany significant manner from that in Arlington lospital As-vociation. Inc., 246 NLRB No. 159 (1979). The Boardfound that the EGWC in that case was insulated from al-leged supervisory influence and participation. Here, asthere, the board of directors plays no role in collectivebargaining. In the instant case, unlike in the Arlngtoncase, the MSNA bylaws do not provide for a resolutionof a budgetary conflict between the E and G/W counciland the board of directors or the finance comniittee ofMSNA, but in this case it is clear that the council and its"eligible members" have the authority to provide forannual dues and assessments to fund their program indc-pendently of MSNA. Moreover, in this case the evidenceshows a specific intent in te formation of the council toinsulate the council from the Board.II. Respondent alleges some impropriety in theMSNA requirement that the EMMC's local bargainingunit adopt a bylaw which stated. "A closed or agencyshop is required in each contract to cover the expensesof E and G/W program." Apparently, this provision ;s asinserted to make the collecli, e-bargaitning actii ties ofMSNA pay for themselves without burdening theMSNA's educational and promotional activities. In thisrespect, the pros ision, if aniytlilng. reinforces the insuiila-tion of local hargaining from general MSNA interfer-cnce. Respondent suggests, without supporting evidence,that this provision was prompted by third party supervi-sors in MSNA. here is no evidence that this provisions;sas nirandated or even suggested by third part supervi-sors who were in positions of aulthority in MSNA or thattheir employers caused them to take such a position be-cause they had an interest in undermining Respondent orthe bargaining process. Nor is it shown that this provi-sion worked to the detriment of the employees by virtueof soime recognizable conflict of interest. Absent suchevidence-which would be arguably relevant only afterSierra Ia t -- internal union requirements as to t lie propercoutrse of bargaining are none of an employer's business.'12. Respondent states in its brief that. in the 1976annual report of MSNA, a supervisory dominalted com-mission on nursing services. essentially nursing adminis-trators, expressed some confusion as to whether theNshould retain membership in MSNA in view of the lat-ter's participation in collective bargaining and that, as aresult a committee was appointed at the 1976 aninualconvention to study the question of "conflict of interestfor supervisory administrative personnel in a multi-pur-pose association." From its brief I cannot tell hat Re-spondent contends from this evidence. How ever, it isclear that the supervisory administrators were concernedwith their own role as supervisors and conflicts they hadin acting as supervisors for their employers. Nothing inthe record establishes the kind of conflict of interest de-fined by the oard in Sierra Vlista and subsequent cases.Nor is there any es idence that this comimission interferedwith or participated in the bargaining actisities of the Eand G/W council or the local bargaining unit.13. Some supervisors also served on an ad hoc so-called Think Tank committee appointed in 1979-wellafter the bargaining herein--by MSNA President VeraGillis to study, recommend, and articulate long and shortterm goals for the NISNA. A consensus of the comnmit-tee, kwhich included supervisors and nonsupervisors rec-ommended that the education and general welfare coun-cil be dissolved. The recommendation was rejected atthe September 1979 annual convention. at least in part.because of the issuance of the original decision in thiscase and the pendency of the appeal.14. Neither the commission on nursing service nor the"Think Tank" committee have any authority over the Eand G/W council, the local bargaining unit of Respond-ernt, or collective-bargaining activities generally.15. Only I of the 10 E and G/W council members kk asalleged to have been a supervisor-for a limited period.The chairperson of the E and G/W council from 175 to1979 was Kathy Whitzell. Since April 1978 she has beenin a supervisory position with Augusta Mental Health In-stitute. Before April 1978 she was in a nr1onsupersvisory: h} sugL!gstolll iI Rpollid il',s bhrief i ti .SN v' , rsirilc c oi, i ,.igIll sIp C1.itlsAIC ill h.lrgainlmllg irtcriferd uith tht ill{\ of thi' parlies [10 I(.ich .Ig.l 'te"i' is 1het.r s1l phl,,iN Rcspor it'>Ll's IliliJrt'lit har-2gr11I l gLtI l t 1 l l 111d ilhet ill}.llr ahll r pr.it', Cit auell-' thr i rt o tlI pIrtlc ,h ; llgrinlti RKespinrle-dc it i ll timle l]cel untir hborpractaIce harges galiIt NIMSNA25S DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition. She is employed by the State of Maine and, de-spite the fact that she appears presently to be in a super-visory position, she is eligible for representation in col-lective bargaining under the Maine State Labor RelationsAct. She is a member of a bargaining unit represented bythe Maine State Employees Association.Whitzell's relationship to the E and G/W council wasnot objectionable prior to April 1978 because she wasnot a supervisor. Nor is there any evidence that she usedor could have used her supervisory position for the Stateof Maine to effect the E and G/W council in such a wayas to establish a conflict of interest detrimental to theemployees of EMMC. That she works for the State ofMaine or that she is represented by another union in herown employment conditions does not show a conflict ofinterest. No other evidence or argument on this pointwas submitted.16. Respondent called seven witnesses who were alleg-edly in positions of authority with MSNA and also alleg-edly supervisors. Many were called simply to establishtheir supervisory positions. One was a supervisor onlyafter April 1978, for a public employer; two othersworked for public employers although one had in thepast worked for a private employer; and one worked foran agency closely connected with governmental organi-zations. None testified to anything that would even re-motely be considered a conflict of interest much lesspresent a clear and present danger of such a conflictunder the Sierra Vista doctrine.Marcelle Solomon is the director of the Early PeriodicScreening Diagnosis and Treatment program for theAroostook County Action Program. She is a member ofMSNA and attended the "Think Tank" conference inJune 1979. She is also apparently on the MSNA's com-mission for nursing services, a group concerned primarilywith nursing administration. She testified that she nevertook any action in these capacities that would have influ-enced or controlled the collective-bargaining activities ofMSNA.Betty Ann Kent was on the MSNA board of directorsfrom 1975 to 1977. She presently works for the State ofMaine and prior to August 1978 she worked for theCommunity General Hospital in Fort Fairfield. At thelatter hospital she was a supervisor. She testified thatwhile she was a member of the board she did not, to thebest of her knowledge, take any action that controlledthe collective-bargaining activities of MSNA and shenever discussed nor was concerned about the MSNAbudget during her tenure on the board.Kathy Whitzell testified that, during her involvementwith the E and G/W council-from 1974 to the pres-ent-no supervisor interfered with the decision makingprocess of the council. She was the president of thecouncil and after April 1978 a supervisor with a publicemployer.Hope Hurd, who is employed as a supervisor by theState of Maine at the Bangor Mental Health Institute andis represented by a union in collective bargaining, was amember of the board of directors. She was an officer ofone of the Districts of MSNA from 1975 to 1978. Shewas called to testify by Respondent but not asked abouther participation, if any, in E and G/W council mattersor in bargaining with Respondent.Louette MacLeod, an assistant director of nurses withthe Waterville Osteopathic Hospital in Waterville,Maine, was president of MSNA from September 1975 toSeptember 1977. She was not asked any specific ques-tions about her participation, if any, in E and G/Wcouncil matters or in bargaining with Respondent.Respondent also called Agnes Flaherty and Mary AnnOgonowski as witnesses. They were officers and direc-tors of MSNA and also supervisors for Maine MedicalCenter (also referred to as MMC). Since Respondentargues that there was an adversary or objectionable rela-tionship between it and MMC the roles of these supervi-sors in MSNA is discussed below.17. The only specific evidence concerning a relation-ship between Respondent and an employer whose super-visors served on the board of directors involved supervi-sors of the Maine Medical Center. MMC. located inPortland, about 100 miles from Bangor.6is the largesthospital-in number of beds-in the State of Maine. Re-spondent is the second largest.Respondent's evidence is as follows:Agnes Flaherty is the director of nursing at MMC.Flaherty was president of MSNA from 1973 to 1975 anda director thereafter. She testified she was "not aware ofany detailed activity or attempts at organizing" on thepart of MSNA. She testified that she was president whenthe council on economic and general welfare wasformed. She did not vote on the matter however. Shealso voted-as did a majority of the members ofMSNA-to suspend the activities of the council on eco-nomic and general welfare at the State convention inSeptember 1977. She was also a member of the so-calledThink Tank committee in 1979 which recommended dis-solution of the council. At the general convention shevoted against the recommendation. She has never re-ceived money or payments from her employer for heractivities in MSNA. No evidence was elicited whichshowed that Flaherty, as a director of MSNA during theperiod that it was bargaining with Respondent, partici-pated in any way in the bargaining process. Nor wasthere any suggestion in her testimony that she or anyother supervisor had interfered with the bargaining ac-tivities of the E and G/W council. She testified thatwhen the council was formed by amendment of thebylaws in 1975 she did not vote on the matter. She alsovoted in favor of suspending collective-bargaining activi-ties in the 1977 resolution and, although she was part ofthe "Think Tank" committee which recommended disso-lution of the E and G/W council in 1979, she votedagainst dissolution of the council at the convention.Other supervisory members of MSNA employed byMMC are Eleanor Irish, director of ambulatory nursingservices; Linda Cox Pearson, director of psychiatricnursing; and Judith Stone, a substitute for Pearson-be-ginning on September 9, 1979-because Pearson was outon maternity leave; and Mary Ann Ogonowski, directorof surgical nursing. Leah Vosmus, also employed byh Il it brief, Respondent states that Portland is 135 miles from Bangor.At the hearing MMC's president testified it was 100 miles distant.254 EASI'.RN MAINE MEDICAL. CENTERMMC, is a director of a community health center whereshe supervises five nurses. Vosmus was second vicepresident of MSNA from 1976 to 1978: Pearson was a di-rector during that period; Ogono-Wski w;as a directorfrom 1979 to the present; Stone is presently serving as di-rector and first vice president for a term running from1979 to 1981. She was elected in September 1979 but didnot attend the convention which elected her.None of these other supervisors testified except forOgonowski. Ogonowski was not a director during thebargaining with EMMC which terminated in July 1977.She was elected a director in September 1979. She didserve on the commission of nursing services from 1977 tothe present and on the 1979 "Think Tank" committee.Ogonowski testified that since she became a director ofMSNA she does not recollect receiving any reports fromthe E and G/W council. She also testified that the boardof directors "does not have control over the Council ofE and G/W."The evidence concerning the relationship betweenMMC and EMMC is as follows: The two hospitals com-pete to a certain extent for personnel, such as specialtytype nurses, for example, in special care units, and super-visors. In terms of facilities provided, Respondent offersthe following: The Maine Health System Agency(MHSA), created pursuant to Federal law, is authorizedto rule on applications for new facilities and equipmentcosting over $150,000. The purpose of this agency is toprevent costly and inefficient duplication of facilities andequipment. Dr. Edward C. Andrews, Jr., president ofMMC, testified that, several years ago, the HealthSystem Agency approved the purchase of a CAT scan-ner, a computerized X-ray machine, for MMC. EMMCalso has a CAT scanner but allegedly its purchase wasnot approved by MHSA. MMC also is the only hospitalin Maine which performs open heart surgery. Patientsand their physicians are free to use any hospital in Maineand MMC admits patients from all over the state. Thereis no relationship between the patient census of MMCand EMMC; both hospitals are full. Dr. Andrews wasunable to testify whether there was a staffing relationshipbetween the two hospitals.EMMC and MMC also cooperate, as members of theMHSA, and perhaps the American Hospital Association,in matters such as "negotiating of Blue Cross, education-al activities for hospital administrators and supervisorypersonnel." Dr. Andrews testified he did not view thetwo hospitals as having an adversary relationship. In ad-dition, according to Dr. Andrews, the operation of theMaine Health System Agency requires consultation andjoint planning among hospitals "who serve a similar areawhen they are going in for new facilities and new equip-ment." To the extent that MMC and EMMC serve simi-lar areas the required consultation applies to them.Dr. Andrews also testified that he has never utilizedany of his supervisors to influence the determinations ofany labor organization nor spoken to them about usingtheir positions to influence decisions of MSNA. He testi-fied, "I would not direct or condone a supervisor whoworks for me influencing the union, the collective bar-gaining unit of the MSNA."There is no evidence that any of the MMC supervisorsparticipated in or influenced the bargaining betweenMSNA and Respondent.From the above evidence, I find that none of theMMC supervisors participated in the bargaining activitiesof MSNA or spoke for MSNA in such a way as to affectthe bargaining process. Moreover. I find that there is nospecial relationship between MMC and Respondentwhich would cause MSNA to be declared incompetentto represent Respondent's employees because MMC su-pervisors participated generally in the affairs of MSNA."18. Respondent also argues in its brief that other un-named third party employers may compete with EMMCthrough MSNA because MSNA participates in theMaine Health System Agency. The evidence showssimply a general interest by MSNA in the agency as itaffects nursing services generally. None of it even re-motely deals with collective bargaining, supervisors, orcompetition between hospitals. The only specific evi-dence, aside from the alleged competition with MMC,discussed above, is the following:4. At its June 22, 1979, meeting, the Board votedto endorse an application for a "certificate of need"(part of the MHSA application process) as follows:A group in Farmington has requested thatMSNA endorse their efforts of applying for acertificate of need for a 65 bed ICF in Farming-ton. It was M/S/V that MSNA respond to LeonBresloff and Mary Bayer's request for a letter ofsupport, by writing a letter to the Department ofHuman Services stating that the MSNA Board ofDirectors endorse the concepts reflected in L.Bresloff and M. Bayer's letter of 6/4/79 and thatthey are both members of MSNA. [Exh. RR-6D,page 14.]There is no showing that supervisors of employerswho had a competitive or adversary relationship withRespondent participated in the proceeding or did so forpurposes inimical to EMMC. The evidence is thuswholly irrelevant. Nor has Respondent shown that thefact that MSNA had anything to do with the MaineHealth System Agency's approval of a CAT scanner forMMC that this action had any effect on the bargainingprocess between EMMC and MMC or was the result ofpressure from the E and G/W council or that MMC su-pervisors used MSNA to cause a preference for MMCover Respondent on this matter. The evidence is unclearwhether EMMC even applied for a CAT scanner, but itis clear that it now has one.19. Respondent alleges that, as a general matter, the Eand G/W council is not sufficiently insulated from theMSNA board of directors, which includes supervisorsand thus there is a potential for supervisory influence onthe council's collective-bargaining activities. Respondentpoints to evidence of board of directors meetings withcouncil leaders which involved primarily status reportson collective-bargaining activities and of alleged "controlof the purse strings" of the Council. I reject this allega-tion.255 25hFirst of all, the argument flies in the face of the directevidence discussed above that the council xwas formed obe insulated from the board of directors and was ac-countable oniy to the memnibership that it hal separateand independent budgeting and dues asssIIlenlt ahoritxwithin its ow ll eligible memnbership \hich xcluded stat-utory supervisors; aid that the board stated a policy thatsupervisory members of the board should riot discuss orvolte (iln anrd (i/W' cvouncil atcrs which ldid comllibefore it.Respondent's evidence on board of directors neet ingsshowed that the council met \vitlh the board to irniform itof its acixities, includig hbargaining actliitly, thal it ap-provec d the council's budgt, that it considered additionalrequests for funding, restricted funding, discussed theproposal by the council thlat it study the possible affili-ation for collective-bargaining purposes with anotherlabor organization, arid that it discussed the suspension ofcouncil activities after a I '77 resolution at the aalMSNA convention suggesting that the council no longerbe involved ill collective bargaining except to pursue theinstant litigation. None of this evidence is counter to thestated purpose of the formation of the council that it beinsulated from the board and that supervisors retfrainfrom participating i Board deliberations inolving thecouncil. There is no evidence of interference or partici-pation by tile board or arty supervisory board rnellber ithe bargaining activities of the E and G/W council ortle local bargaiing unit.Respondent also cites evidence that onl various cca-sions, the Board approved requests for additional x-penditures by the council, approved allocation of 1.95percent of MSNA dues for 1976-77 council activities andauthorized the council to hire a part-time secretary.What Respondent does not cite is other evidence sub-stantially diminishing the impact of this evidence whichsupports the insulation of the council set forth in its cre-ation. In May 1976, the boardt determined that "thosemembers of the board holding supervisory positions mustremove themselves from discussion and voting on lilt-ters concerning the Economic Security Program." 'heevidence indicates compliance with this policy arid Re-spondent has not shown intervention by specific supervi-sors on the board in council budgetary matters. As tofunding, the evidence is quite clear that the council's ac-tivities were funded to a great degree from an ANAgrant of $5,(X). The council's report to the 1977 coniven-tion states that the $5,(XX) grant was used for staff salaryand the "council asked the board of directors to take$5,000 allotted to E and G/W expenses and return thesefunds to the general fund of the MSNA budget." In aJanuary 1977 meeting, the board minutes state "TheCouncil will not accept the Board's recommendation tohire their own part-time secretary."Other evidence simply shows that the board and thecouncil met to discuss budgetary matters and that thecouncil reported on the status of bargaining arid litiga-tion with Respondent. Nothing more specific is orderedIndeed, at one such meeting, the board specifically ad-vised the council that expenditures beyond the approvedbudget were the responsibility of the council. On April28, 1978, the Board reduced the council's budget to$1(500) aid restricted it to expenses incurred ill the legalproceedings w ith Respondent. estilnolly indicates thatonly $ 50) was spent and that there vas n o fundirng for Earid (/W activities thereafter.Respondent's argunenit is basically that the board of'direcors aind other committees dealt with tie F and G(/WX council atl times when supervisors were members oftilhe Board and such other comntittees and thus "tainted"the coucil. [lhe argulentei fails to show ai "clear andpresent danger" of a conflict of interest. First of all, it isclear that the council as formed with the object of in-sulatinig it fromr the board of directors and noneligiblernmlhebers. Scondly, Respondent has not shown that su-perx isors acted any differently than other m embers ofthe Board inl dealing with the Council. I'hirdly, Re-spondciit has not shown any actual interference in bar-gaining. Indeed, the bargaining was i the hands of thelocal iiit-i.c., the EMMC bargaining unit w hich wasl\o steps removed from the supervisors on the board.Flourth, there ,'ias no showinig that the supervisors on theBoard acted on behalif of their employers who had alobjectionable relationship with Respondent .Fifth, therewas no showing that the supervisors on the Hoard tookor could have taken positions which would influencebargaining to the detriment of bargaining unit employeesand vhich presented a clear and present danger of a con-flict of interest ill the bargaining process. See Sidner'Frher Cu'ocr'' r lntilulc, upra.20. As mentioned in my original decision a resolutionwas passed at the September 1977 annual convention tosuspend the collective-bargaining activities of the E andG/W council, except for the activities at Respondentwhich were the subject of pending unfair labor charges.The chairperson of the council in her report in supportof the resolulion stated that the financial drain and use ofstaff time caused bh the bargaining with Respondentwere major flactors for the resolution. The report statedthat Respondent "proved to be a formidable opponent atthe bargaining table" arid it also pointed to the result ofthe decertification election. The (lecertification election.which MSNA lost, was set aside.21. find that Respondent's unremedied arid seriousunfair labor practices detailed in my original decisionwere directly responsible for the resolution suspending Eand G/WV council activities in 1977 and subsequent ac-tions to further suspend or dissolve the collective-har-gaining authority of the E and G/W council.22. Respondent alleges that supervisory participationin the 1977 MSNA resolution to suspend E and G/Wcouncil activities and the 1979 "Think Tank" recommen-dation to the same effect was somehow objectionable be-7 Ih hvllts f Ihe MSNA provide that i tI E and (i/W clunicil shall"dat Il ;accordance with thie policies, hblaw;s and philoso phics (lf heMNNA" Certainly uone such pIlicy is the taled desire of tile board asissr ill Ie byav ns and I, offTicial mlnu es io insulate the 'otuniil Al-lthet is Ihe balrd's stled polihc5 i presetlI bioard slper.lsWrs fromoilinllg or) tF alld (/ /W oulil maltlters Moreover, ther i no evidencethat lltere was i cnll ic f interest, pote(rltial or actual by virtue f therole of third-parly supersisirs in effectuating pcics, bylaws. or phillos-phi' o.f Ihe MSNA iconslistet ith the bargaining positions iof MSNAor It the dtriilclt of Respo detlll 's crnploye , sshonl i represnts 1Ithis respect, the MSNA bylaws re similar to oties considered nonobljec-liionabl h the Board in the Irligrn Ilolpitl case. upraDF( ONS 01: NA I 10NAI_ LABOR RFLA I IONS W)ARI) F.ASIITRN NMAINE M)ICAI. CN'TI Rcause it permitted the council to continue to hargainingactivities only with respect to Respondent. That may betrue but it is difficult to see how this adversely affectedthe EMMC employees. Indeed, MSNA was true to themby continuing to fight on their behalf despite initernal op-position to collective bargaining as a general matter. Inits brief, Respondent argues, "obviously, supervisors ofcompetitor hospitals have a motive on behalf of their em-ployers, to continue proceeding against Eastern MaineMedical Center while preempting the possibility of orga-nizational activity and collective bargaining at their owninstitutions." There is no evidence to support this allega-tion. Nor is there any evidence that the efforts to sus-pend bargaining were spearheaded by supervisors actingfor their employers or that those employers somehowconspired with MSNA to limit bargaining only with re-spect to EMMC employees. Indeed some of the supervi-sors in MSNA were employed by public employers whodid bargain collectively with unions. What really causedthe E and G/W council to atrophy, according to thereport of the chairperson of the E and G/W council tothe 1977 annual convention, was a loss of will on thepart of MSNA members caused by the apparently suc-cessful but unlawful had-faith bargaining by Respondent.Respondent also argues that the fact that the 1977 res-olution stated that the future direction of "Economic andGeneral Welfare" would be "determined" by the MSNAboard of directors "in the interim between conventions"indicates a lack of insulation from the board. I disagree.First, as I have stated, the resolution was the directresult of Respondent's unfair labor practices. Secondly,the bylaws creating an insulated council and its inde-pendent budgetary authority were not affected. Indeed,the council continued to exist. The evidence shows nodifference in the relationship of the council to the boardafter September 1977, except that the council suspendedall activities except for the instant litigation and theboard authorized studies to determine the direction ofthe council. That the "Think Tank" recommendation todissolve the council was put to a vote at the annual con-vention and that the recommendation was defeatedshows that the council was still viable. although dor-mant, until the outcome of this litigation.23 Respondent's arguments, simply reduced, amountto a general sl;ltemelnt that third party supervisors has.eauthority ini the MSNA. and aill allegation that there ap-pears to be a division-not attributcd solely to thirdparty supervisors and spawned to a great degree by Re-spondenlt's unlawfiul conduct as to what kind of colinmit-menrt MNSNA should make to collecti e bargaining. Suchfactors as interinal divisions among member,, as to the rl-ative commitment 1( collective bargaining. absent a spe-cific showing of a conflict of interest, are not sufficientto disqualify a union from representing employees. SeeIlcaldIhurg General Ilospital. 247 NLRB No. 3) (1980()).My reading of the Board's post Sierra ista decisionsleads me to conclude that the Hoard will not "examinethe internal affairs of [the labor organization] or the rolethe third party supervisors play in the bargaining proc-ess" absent a "demonstrated connection or relation be-tween the Employees and the employers of supervisorswho ..serve in positions of authority in [the labor or-ganizationl]." l.aicawter O.seoplthic lIospital .lssocialionInc., 246 NLRH No. 96 (1979). Thus. Respondent's argu-ments concerning the role supervisors generally pla onthe board of directors or on committees which arguablyhave some dealings with the E and G/W council are ir-relevant. unless the employers of these supervisors ha,.ean objectionable relationship with Respondent. Respond-ent has failed to show specific evidence of such a rela-tionship. Hut I have gone further and considered argu-menits of general supervisory influence aid participation.Respondent has failed utterly to show that whateverdealings supervisory personnel on the board or oil othercommittees had with the E and G/W council have orcould have had any effect on collective bargaining withRespondent which would be detrimental to the employ-ees represented hby MSNA." Althoughl R p-lmdclnt (Idoe,1 nol pclficall] raise the issue, t s ilearthalll IOtram 1, noi nrlnl-llr p legtlionl *i -halgai nin.lr g Iulillri in Ihe crlli-1Jt10111 it' VINA hcrcSI l c'll S ,' '.r/1 'lhngtl tipla/ Ihl',ltl .,pra257